IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2017 Term
                                                                         FILED
                                                                    February 9, 2017
                                       No. 16-0670                       released at 3:00 p.m.
                                                                       RORY L. PERRY II, CLERK
                                                                     SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA


                                   In the Matter Of:


                THE HONORABLE STEPHEN O. CALLAGHAN,
          JUDGE-ELECT OF THE TWENTY-EIGHTH JUDICIAL CIRCUIT



                           DISCIPLINARY PROCEEDING

                            SUSPENDED WITHOUT PAY
                             AND OTHER SANCTIONS


                             Submitted: January 24, 2017
                               Filed: February 9, 2017



Teresa Tarr, Esq.                              Lonnie C. Simmons, Esq.
Brian Lanham, Esq.                             DiTrapano, Barrett, DiPiero, McGinley
Judicial Disciplinary Counsel                  & Simmons, PLLC
Charleston, West Virginia                      Charleston, West Virginia
Attorneys for West Virginia Judicial           Attorney for Respondent
Investigation Commission


ACTING CHIEF JUSTICE THOMAS E. MCHUGH delivered the Opinion of the Court.
JUDGE MATISH concurs in part and dissents in part and reserves the right to file a
separate opinion.

CHIEF JUSTICE LOUGHRY, JUSTICE DAVIS, JUSTICE WORKMAN, JUSTICE
KETCHUM, and JUSTICE WALKER, deeming themselves disqualified, did not
participate in the decision of this case.
SENIOR STATUS JUSTICE THOMAS E. MCHUGH, JUDGE ROBERT A. WATERS,
JUDGE JAMES A. MATISH, JUDGE H. CHARLES CARL, III, and JUDGE JOANNA
I. TABIT, sitting by temporary assignment.
                              SYLLABUS BY THE COURT


             1.       “‘The Supreme Court of Appeals will make an independent

evaluation of the record and recommendations of the Judicial [Hearing] Board in

disciplinary proceedings.’ Syl. pt. 1, W. Va. Judicial Inquiry Commission v. Dostert, 165

W.Va. 233, 271 S.E.2d 427 (1980).” Syl., Matter of Hey, 193 W.Va. 572, 457 S.E.2d 509

(1995).



             2.       “‘“Under [Rule 4.5 of the West Virginia Rules of Disciplinary

Procedure], the allegations of a complaint in a judicial disciplinary proceeding ‘must be

proved by clear and convincing evidence.’” Syllabus Point 4, In Re Pauley, 173 W.Va.

228, 235, 314 S.E.2d 391, 399 (1983).’ Syllabus Point 1, Matter of Hey, 192 W.Va. 221,

452 S.E.2d 24 (1994).” Syl. Pt. 1, Matter of Starcher, 202 W. Va. 55, 501 S.E.2d 772

(1998).



             3.       “This Court is the final arbiter of legal ethics problems and must

make the ultimate decisions about public reprimands, suspensions or annulments of

attorneys’ licenses to practice law.” Syl. Pt. 3, Comm. on Legal Ethics v. Blair, 174

W.Va. 494, 327 S.E.2d 671 (1984), cert denied, 470 U.S. 1028, 105 S. Ct. 1395, 84
L. Ed. 2d 783 (1985).



              4.      “The purpose of judicial disciplinary proceedings is the preservation

and enhancement of public confidence in the honor, integrity, dignity, and efficiency of

                                             i
the members of the judiciary and the system of justice.” Syl., In the Matter of Gorby, 176

W.Va. 16, 339 S.E.2d 702 (1985).



              5.      The provisions of the West Virginia Rules of Judicial Disciplinary

Procedure are applicable in their entirety to “judicial candidates” as defined in the West

Virginia Code of Judicial Conduct, and permit the exercise of authority over said

candidates for all purposes articulated therein.



              6.      “The West Virginia Constitution confers on the West Virginia

Supreme Court of Appeals, both expressly and by necessary implication, the power to

protect the integrity of the judicial branch of government and the duty to regulate the

political activities of all judicial officers.” Syl. Pt. 6, State ex rel. Carenbauer v. Hechler,

208 W. Va. 584, 542 S.E.2d 405 (2000).



              7.      Insofar as West Virginia Code of Judicial Conduct Rule 4.1(A)(9)

and West Virginia Rule of Professional Conduct 8.2(a) prohibit lawyers, judges and

judicial candidates from knowingly, or with reckless disregard for the truth, making a

false statement as more fully proscribed therein, they are facially constitutional under the

First Amendment to the United States Constitution.



              8.      “The law . . . takes but one approach to the question of falsity,

regardless of the form of the communication.           It overlooks minor inaccuracies and


                                               ii
concentrates upon substantial truth. Minor inaccuracies do not amount to falsity so long

as the substance, the gist, the sting, of the [] charge be justified. A statement is not

considered false unless it would have a different effect on the mind of the reader from

that which the pleaded truth would have produced.” Syl. Pt. 4, in part, State ex rel.

Suriano v. Gaughan, 198 W.Va. 339, 480 S.E.2d 548 (1996).



             9.     “This Court has the inherent power to inquire into the conduct of

justices, judges and magistrates, and to impose any disciplinary measures short of

impeachment that it deems necessary to preserve and enhance public confidence in the

judiciary.” Syl. Pt. 8, In re Watkins, 233 W.Va. 170, 757 S.E.2d 594 (2013).



             10.    “[I]t is clearly within this Court’s power and discretion to impose

multiple sanctions against any justice, judge or magistrate for separate and distinct

violations of the Code of Judicial Conduct and to order that such sanctions be imposed

consecutively.” Syl. Pt. 7, in part, In re Watkins, 233 W.Va. 170, 757 S.E.2d 594 (2013).



             11.    “Pursuant to article VIII, section 8 of the West Virginia Constitution,

this Court has the inherent and express authority to ‘prescribe, adopt, promulgate and

amend rules prescribing a judicial code of ethics, and a code of regulations and standards

of conduct and performances for justices, judges and magistrates, along with sanctions

and penalties for any violation thereof[.]’” Syl. Pt. 5, Comm. On Legal Ethics v. Karl,

192 W.Va. 23, 449 S.E.2d 277 (1994).


                                           iii
              12.    “Always mindful of the primary consideration of protecting the

honor, integrity, dignity, and efficiency of the judiciary and the justice system, this Court,

in determining whether to suspend a judicial officer with or without pay, should consider

various factors, including, but not limited to, (1) whether the charges of misconduct are

directly related to the administration of justice or the public’s perception of the

administration of justice, (2) whether the circumstances underlying the charges of

misconduct are entirely personal in nature or whether they relate to the judicial officer’s

public persona, (3) whether the charges of misconduct involve violence or a callous

disregard for our system of justice, (4) whether the judicial officer has been criminally

indicted, and (5) any mitigating or compounding factors which might exist.” Syl. Pt. 3,

In re Cruickshanks, 220 W.Va. 513, 648 S.E.2d 19 (2007).




                                             iv
MCHUGH, Acting Chief Justice:

              This matter arises from the recommendation of the West Virginia Judicial

Hearing Board (hereinafter “the Board”) that respondent Stephen O. Callaghan, Judge-

Elect of the 28th Judicial Circuit (hereinafter “Judge-Elect Callaghan”) be disciplined for

three violations of the West Virginia Code of Judicial Conduct and one violation of the

West Virginia Rules of Professional Conduct. These violations stem from allegedly false

statements contained in a campaign-issued flyer disseminated while Judge-Elect

Callaghan was a candidate for Judge of the 28th Judicial Circuit. He objects to the

findings and sanctions recommended by the Board and before this Court asserts 1) that

neither Judicial Disciplinary Counsel nor the Board had jurisdiction to prosecute and hear

the charges asserted against him since he was not a judge at the time of the alleged

violations; 2) that the statements are protected by the First Amendment; and 3) that the

recommended discipline of a one-year suspension without pay and other sanctions is

excessive. Judicial Disciplinary Counsel likewise objects to the recommended discipline,

requesting a two-year suspension.



              This Court has before it all matters of record, including the stipulations,

exhibits and a transcript of the evidentiary hearing conducted by the Board, as well as the

briefs and argument of counsel. Based on this Court’s independent review of the record,

we find that clear and convincing evidence of improper conduct has been presented in

support of each of the violations found by the Board and that Judge-Elect Callaghan’s

constitutional arguments afford him no relief.         Further, we adopt the Board’s

                                            1
recommended discipline, with modification, and find that, under the unique

circumstances presented herein, it is appropriate to suspend Judge-Elect Callaghan from

the judicial bench for a total of two years without pay, along with the recommended fine

of $15,000.00, and reprimand as an attorney. The Court further directs Judge-Elect

Callaghan to pay the costs of the proceedings.



                     I. FACTS AND PROCEDURAL HISTORY

              On May 11, 2015, Judge-Elect Callaghan filed pre-candidacy papers to run

for Judge of the 28th Judicial Circuit. On November 24 and December 30, 2015, the West

Virginia Judicial Investigation Commission (“JIC”) sent a letter to all candidates advising

them of the applicability of Rule 4.1 of the West Virginia Code of Judicial Conduct,

entitled “Political and Campaign Activities of Judges and Judicial Candidates in

General.” On January 14, 2016, Judge-Elect Callaghan filed his candidacy papers; his

opponent was the incumbent Honorable Gary L. Johnson (hereinafter “Judge Johnson”).



              In late January 2016, upon the advice of his campaign consultant, Brad

Heflin of Rainmaker, Inc., Judge-Elect Callaghan commissioned and approved an

automated survey, in part, to test the effect of connecting Judge Johnson’s attendance at a

child trafficking seminar in Washington, D. C. with the loss of coal jobs in Nicholas

County, which losses had been widely associated with President Barack Obama’s




                                            2
policies.1 The specific survey question stated: “Gary Johnson is lockstep with Barack

Obama’s policies. While Nicholas County was losing coal jobs to Obama’s policies,

Johnson was the only West Virginia judge invited to the Obama White House to

participate in a junket highlighting issues of importance to President Obama.” The

survey then asked the participant to rate whether this statement caused major concern,

some concern, no real concern, or “don’t know.” Approximately 67% of those surveyed

responded that this statement caused them “major concern” or “some concern.”2



             The genesis of the survey question is Judge Johnson’s June 2015

attendance at a Court Improvement Program (“CIP”) meeting and Child Trafficking

Conference in Washington, D. C. As a recipient of three federal CIP grants, the State

was required to send a representative for each such grant to the annual CIP Grantee

meeting; Judge Johnson was the Chair of the West Virginia CIP. At the same time as the

CIP Grantee Meeting, the Federal Administration for Children and Families held a


      1
        A 2015 Gallup poll revealed that President Obama had a 72% disapproval rating
in West Virginia. See http://www.gallup.com/poll/189002/obama-rated-best-hawaii-
2015-worst-west-virginia.aspx (last visited February 8, 2017). As stated in his response
to the Statement of Charges: “To the extent some citizens of Nicholas County may have
the opinion that any association between Judge Johnson and President Obama is
completely unacceptable, regardless of the circumstances, Mr. Callaghan sought to create
advertising consistent with that opinion. . . .” (emphasis in original).
      2
        The polling results submitted into evidence demonstrate that when asked which
candidate they were likely to vote for both before and after this statement, the number of
individuals indicating they would likely vote for Judge Johnson was reduced by
approximately 9%. Judge-Elect Callaghan’s ultimate margin of victory against Judge
Johnson was 3.38%. See n.6, infra.

                                            3
seminar on child trafficking; the agency encouraged the States to send their highest level

representatives. In an unrelated occurrence that same month, a press report was issued

detailing the loss of 558 coal jobs in Nicholas County between 2011 and 2015.



               Following the survey, Judge-Elect Callaghan approved a direct-mail flyer

created by Mr. Heflin emblazoned with “photoshopped” 3 photographs of President

Obama and Judge Johnson, along with the caption “Barack Obama & Gary Johnson Party

at the White House . . . .” President Obama is depicted holding what appears to be an

alcoholic beverage and party streamers form the background of the photographs. See

Exhibit “A” attached to this opinion. The opposing side of the flyer concludes “. . .

While Nicholas County loses hundreds of jobs.” The opposing side also contains a

mock-up of a “Layoff Notice” which states:

               While Nicholas County lost hundreds of jobs to Barack
               Obama’s coal policies, Judge Gary Johnson accepted an
               invitation from Obama to come to the White House to support
               Obama’s legislative agenda. That same month, news outlets
               reported a 76% drop in coal mining employment. Can we
               trust Judge Gary Johnson to defend Nicholas County
               against job-killer Barack Obama?

(emphasis added). The flyer was mailed to voters in Nicholas County on or about May 5,

2016, five days before the May 10, 2016, election, as agreed by Judge-Elect Callaghan




      3
          This was the term utilized by Mr. Heflin during his testimony before the Board.


                                             4
and Mr. Heflin.4 The flyer was also posted on Judge-Elect Callaghan’s personal and

campaign Facebook pages.



              It is undisputed herein that Judge Johnson was not “invited by” President

Obama to attend the CIP meeting and Child Trafficking conference, did not meet

President Obama, has never met President Obama, and did not attend a “party” or any

social function, much less one involving alcohol, while at the meeting and seminar. It

also appears that while conference meetings were held at buildings within the White

House compound, Judge Johnson did not actually go to The White House.



              Upon receipt of the subject flyer, Judge Johnson notified Judge-Elect

Callaghan of his objection to the flyer and demanded that he take action to counter-act

the effect of the flyer. Judicial Disciplinary Counsel contacted Judge-Elect Callaghan as

well, further advising him that the flyer was inappropriate and demanding remediation.

The record demonstrates that Nicholas County’s only newspaper is published and

circulated only on Wednesdays, allowing no opportunity to run an ad addressing the flyer

before the following Tuesday’s election. Therefore, as a result of these discussions and

in an effort to avoid the filing of a judicial ethics complaint by Judge Johnson or Judicial




       4
         In addition to this flyer, Judge-Elect Callaghan also sent four additional flyers on
various topics such as drug abuse, drug court, and a “teen court.” See infra.


                                             5
Disciplinary Counsel, 5 Judge-Elect Callaghan agreed to remove the flyer from his

personal and campaign Facebook pages and run eight local radio ads over a three-day

period stating:

              If you received a mail advertisement recently from Steve
              Callaghan, Candidate for Nicholas County Circuit Judge,
              showing Judge Gary Johnson visiting the White House,
              please understand that the specific characterization of the
              White House visit may be inaccurate and misleading and
              should not have been sent containing the inappropriate
              information.   Candidate Callaghan apologizes for any
              misunderstanding or inaccuracies. . . .”

(emphasis added). On May 10, 2016, Judge-Elect Callaghan defeated Judge Johnson by

227 votes.6



              On July 18, 2016, a Formal Statement of Charges was issued against Judge-

Elect Callaghan by the JIC.7 On November 29, 2016, after hearing evidence, the Board



       5
         Both Judicial Disciplinary Counsel and Judge Johnson indicated to Judge-Elect
Callaghan that this action would be sufficient to deter either of them from filing or
initiating a judicial complaint. The complaint filed in this matter was ultimately filed by
Judge Johnson’s son, Nicholas Johnson.
       6
        Out of 6,717 votes cast, Judge-Elect Callaghan received 3,472 and Judge
Johnson received 3,245.
       7
        Judge-Elect Callaghan was originally charged under a single count with eight
separate violations: Rule 4.1(A)(9) and (B), Rule 4.2(A)(1), (3), (4) and (5) of the West
Virginia Code of Judicial Conduct (2015), as well as Rule 8.2(a) and (b) of the West
Virginia Rules of Professional Conduct (2015). Judicial Disciplinary Counsel later
voluntarily dismissed the violation of Rule 4.2(A)(3), requiring a candidate to review and
approve all campaign statements and materials inasmuch as Judge-Elect Callaghan
admitted he reviewed and approved the subject flyer.


                                            6
issued a Recommended Decision pursuant to Rule 4.8 of the West Virginia Rules of

Judicial Disciplinary Procedure, finding that he violated Rules 4.1(A)(9), 4.2(A)(1),

4.2(A)(4) of the Code of Judicial Conduct and Rule 8.2(a) of the Rules of Professional

Conduct. 8 Disciplinary Counsel requested a one-year suspension for the Professional

Conduct violation and a one-year suspension for the Judicial Code violations to run

consecutively, for a total of a two-year suspension. Instead, the Board recommended a

one-year suspension without pay for each of the four violations, to run concurrently, as

well as censure, reprimand, a $5,000 fine per Judicial Code violation, and payment of

costs. Judge-Elect Callaghan filed an objection to the recommended disposition pursuant

to Rule of Judicial Disciplinary Procedure 4.11. As a result of the Board’s one-year

concurrent suspension, Disciplinary Counsel likewise objected to the recommended

discipline, reiterating its request that a two-year suspension be ordered.




       8
        With respect to the remaining charged violations, the Board found that there was
not clear and convincing evidence that Judge-Elect Callaghan violated Rule 4.2(A)(5) of
the Code of Judicial Conduct, which requires a candidate to “take corrective action if he
or she learns of any misrepresentations made in his or her campaign statements or
materials.” The Board found that his attempts “however feeble” to rectify the “inaccurate
and misleading” characterizations in the flyer precluded a finding that he violated this
Rule. In addition, the Board found a separate charge under Rule 8.2(b) of the Rules of
Professional Conduct requiring a lawyer who is a judicial candidate to comply with the
Code of Judicial Conduct to be redundant and therefore made no finding in that regard.
The Board further found that the language of Rule 4.1(B) of the Code of Judicial Conduct
requiring a candidate to “take reasonable measures” to ensure that others do not
undertake prohibited activities to be duplicative of the language contained in Rule
4.2(A)(4) containing a similar requirement and therefore made findings only on the latter
charge.

                                              7
                            II. STANDARD OF REVIEW

             With respect to discipline for violations of the West Virginia Code of

Judicial Conduct, “‘[t]he Supreme Court of Appeals will make an independent evaluation

of the record and recommendations of the Judicial [Hearing] Board in disciplinary

proceedings.’ Syl. pt. 1, W. Va. Judicial Inquiry Commission v. Dostert, 165 W.Va. 233,

271 S.E.2d 427 (1980).” Syl., Matter of Hey, 193 W.Va. 572, 457 S.E.2d 509 (1995).

“The independent evaluation of the Court shall constitute a de novo or plenary review of

the record.” Matter of Starcher, 202 W. Va. 55, 60, 501 S.E.2d 772, 777 (1998).

Moreover, “‘“Under [Rule 4.5 of the West Virginia Rules of Disciplinary Procedure], the

allegations of a complaint in a judicial disciplinary proceeding ‘must be proved by clear

and convincing evidence.’” Syllabus Point 4, In Re Pauley, 173 W.Va. 228, 235, 314
S.E.2d 391, 399 (1983).’ Syllabus Point 1, Matter of Hey, 192 W.Va. 221, 452 S.E.2d 24

(1994).” Syl. Pt. 1, Starcher, 202 W. Va. 55, 501 S.E.2d 772.



             Likewise, with respect to lawyer disciplinary matters, “[t]his Court is the

final arbiter of legal ethics problems and must make the ultimate decisions about public

reprimands, suspensions or annulments of attorneys’ licenses to practice law.” Syl. Pt. 3,

Comm. on Legal Ethics v. Blair, 174 W.Va. 494, 327 S.E.2d 671 (1984), cert denied, 470
U.S. 1028, 105 S. Ct. 1395, 84 L. Ed. 2d 783 (1985). A de novo standard similarly

applies. Syl. Pt. 3, Comm. on Legal Ethics v. McCorkle, 192 W.Va. 286, 452 S.E.2d 377

(1994).



                                            8
             Moreover,      insofar    as   Judge-Elect     Callaghan     challenges   the

constitutionality, both facially and as-applied, of the Rules which he was charged with

violating, our review is plenary. “Constitutional challenges . . . are reviewed pursuant to

a de novo standard of review.” In re FELA Asbestos Cases, 222 W. Va. 512, 514, 665
S.E.2d 687, 689 (2008). Standards for imposition of discipline are discussed in greater

detail, infra. Therefore, with these standards in mind, we proceed to the substance of the

presented objections.



                                      III. DISCUSSION

             The Board found that Judge-Elect Callaghan violated the following

provisions of the West Virginia Code of Judicial Conduct:

             Rule 4.1(A)(9): “. . . [A] judge or a judicial candidate shall
             not . . . knowingly, or with reckless disregard for the truth,
             make any false or misleading statement[.]”

             Rule 4.2(A)(1): “A judge or candidate subject to public
             election shall . . . act at all times in a manner consistent with
             the independence, integrity, and impartiality of the
             judiciary[.]”

             Rule 4.2(A)(4): “A judge or candidate subject to public
             election shall . . . take reasonable measures to ensure that
             other persons do not undertake on behalf of the candidate
             activities . . . that the candidate is prohibited from doing by
             Rule 4.1[.]”

and the following provision of the West Virginia Rules of Professional Conduct:

             Rule 8.2(a): “A lawyer shall not make a statement that the
             lawyer knows to be false or with reckless disregard as to its
             truth or falsity concerning the qualifications or integrity of a
             judge, adjudicatory officer or public legal officer, or of a

                                            9
             candidate for election or appointment to judicial or legal
             office.”

Judge-Elect Callaghan raises three objections to the Board’s recommended decision, as

follows: 1) Judicial Disciplinary Counsel has no authority to prosecute, nor does the

Board have jurisdiction to hear, matters involving a judicial candidate who is not a

“judge” because the Rules of Judicial Disciplinary Procedure make no reference to

“judicial candidates”; 2) the language in the subject flyer was speech protected by the

First Amendment either because it is objectively or substantially true and/or rhetorical

hyperbole or parody; and 3) the recommended discipline is excessive. We begin, as we

must, with Judge-Elect Callaghan’s jurisdictional challenge to Judicial Disciplinary

Counsel’s prosecution of the charges against him and the Board’s authority to hear such

charges and recommend discipline.



A.    Jurisdiction of the Board and Judicial Disciplinary Counsel

             The West Virginia Code of Judicial Conduct contains provisions expressly

applicable to judicial candidates. See W. Va. Code of Jud. Cond., Application, Section

I(B) (“All judicial candidates for judicial office shall comply with the applicable

provisions of this Code.” (emphasis added)); Preamble (“The West Virginia Code of

Judicial Conduct establishes standards for the ethical conduct of judges and judicial

candidates.” (emphasis added)).     In fact, Canon 4 deals exclusively with campaign

activity by judges and “candidates.” Rules 4.1 and 4.2 contain general prohibitions and

affirmative obligations relative to “Political and Campaign Activities of Judges and


                                          10
Judicial Candidates.” (emphasis added). The remaining Rules within this Canon deal

with activities of candidates for appointive judicial office, candidates for non-judicial

office, and campaign committees. See Rules 4.3, 4.4, and 4.5. As indicated above, each

of the Judicial Rule violations found by the Board expressly applies to “judicial

candidates.” Judge-Elect Callaghan does not dispute that he qualifies as a “judicial

candidate” as defined by the Code of Judicial Conduct,9 nor does he dispute that the Code

properly governs the conduct of judicial candidates.



              Rather, he argues that because the West Virginia Rules of Judicial

Disciplinary Procedure make no express reference to “judicial candidates” and refer only

to “judges” in outlining the disciplinary procedures, neither Judicial Disciplinary Counsel

nor the Board have “jurisdiction” to prosecute and hear charges against a judicial

candidate who is not a judge. Noting the absence of any reference in the entire collection

of procedural rules to “judicial candidate,” he specifically highlights the reference to and




       9
        The Terminology section of the Code of Judicial Conduct defines “judicial
candidate” as:

              any person, including a sitting judge, who is seeking selection
              for or retention in judicial office by election or appointment.
              A person becomes a candidate for judicial office as soon as he
              or she makes a public announcement of candidacy, declares
              or files as a candidate with the election or appointment
              authority, authorizes or, where permitted, engages in
              solicitation or acceptance of contributions or support, or is
              nominated for election or appointment to office.


                                            11
definition of “judge” contained in Rule of Judicial Disciplinary Procedure 2, which

states:

               Any person may file a complaint against a “judge” with the
               Office of Disciplinary Counsel regarding a violation of the
               Code of Judicial Conduct. The term “judge” is defined in the
               Code of Judicial Conduct as “Anyone, whether or not a
               lawyer, who is an officer of a judicial system and who
               performs judicial functions, including but not limited to
               Justices of the Supreme Court of Appeals, Circuit Judges,
               family court judges, Magistrates, Mental Hygiene
               Commissioners Juvenile Referees, Special Commissioners
               and Special Masters.”10

(footnote added). Judge-Elect Callaghan maintains that this incongruence between the

Code of Judicial Conduct and the Rules of Judicial Disciplinary Procedure serves to strip

Judicial Disciplinary Counsel and the Board of any authority to prosecute charges and/or

recommend discipline against him.



               The West Virginia Constitution article VIII, section eight provides that

               [u]nder its inherent rule-making power, which is hereby
               declared, the supreme court of appeals shall, from time to
               time, prescribe, adopt, promulgate and amend rules
               prescribing a judicial code of ethics, and a code of regulations
               and standards of conduct and performances for justices,
               judges and magistrates, along with sanctions and penalties for
               any violation thereof, and the supreme court of appeals is
               authorized to censure or temporarily suspend any justice,
               judge or magistrate having the judicial power of the state,

          10
         The Code of Judicial Conduct no longer contains a definition for “judge,” given
the substantial 2015 amendments, describing instead the “applicability” of the Code of
Conduct. Moreover, as pertains to Canon 4’s express reach over “judicial candidates,” it
appears simply that the procedural rules were not modified to comport with the specific
language in the Code of Judicial Conduct.

                                             12
              including one of its own members, for any violation of any
              such code of ethics, code of regulations and standards[.]

In exercise of that authority, this Court has held that “[t]he purpose of judicial

disciplinary proceedings is the preservation and enhancement of public confidence in the

honor, integrity, dignity, and efficiency of the members of the judiciary and the system of

justice.” Syl., In the Matter of Gorby, 176 W.Va. 16, 339 S.E.2d 702 (1985). That such a

goal must, at a minimum, begin by regulating the conduct of those who seek to become

members of the judiciary hardly needs explication.11



              Indeed as previously indicated, Judge-Elect Callaghan does not challenge

this Court’s authority, through the Code of Judicial Conduct, to regulate the activities of

judicial candidates.   Instead he argues that the disciplinary procedural rules do not

expressly grant commensurate authority to Judicial Disciplinary Counsel or the Board to

act upon or enforce such regulations against a non-incumbent, lawyer-candidate.

Although this Court has not had occasion to specifically address the role of the Rules of

       11
           Accordingly, the various iterations of our judicial code of conduct have
historically swept broadly enough to regulate the conduct of judicial candidates. Canon
7(B)(1)(c) of West Virginia’s long-standing Judicial Code of Ethics (1977) provided that
“[a] candidate, including an incumbent judge, for a judicial office that is to be filled by
public election between competing candidates . . . should not . . . misrepresent his
identity, qualifications, present position, or other fact.” On January 1, 1993, the Code of
Judicial Conduct superseded the Code of Ethics and the corollary of this provision then
provided that a candidate shall not “knowingly misrepresent the identity, qualification,
present position or other fact concerning the candidate or an opponent[.]” Canon
5A(3)(d)(iii) (2015). In November 2015, the Court adopted the current Code of Judicial
Conduct, which substantially revised the prior Code and more closely mirrors the 2007
Model Code of Judicial Conduct promulgated by the American Bar Association,
containing the provisions cited above.

                                            13
Judicial Disciplinary Procedure, it has examined the import of our other rules of

procedure.



              In Arlan’s Department Store of Huntington, Inc. v. Conaty, 162 W. Va.
893, 897-98, 253 S.E.2d 522, 525 (1979), the Court observed as pertains to our

functionally comparable Rules of Civil Procedure:

              The rules of civil procedure were designed to secure just,
              speedy and inexpensive determinations in every action.
              Neither the West Virginia Rules of Civil Procedure nor the
              statutory rules of pleading, practice and procedure
              impermissibly restrict the jurisdiction of circuit courts in the
              constitutional sense. The rules of civil procedure do not
              restrict the original and general jurisdiction of courts of
              record in this State; they do not remove any class of cases or
              restrict the types of disputes which a circuit court has judicial
              jurisdiction to hear and adjudicate. The rules do, however,
              establish procedures for the orderly process of civil cases as
              anticipated by W.Va. Const. Art. III, § 10. They operate in
              aid of jurisdiction and facilitate the public’s interest in just,
              speedy and inexpensive determinations. They vindicate
              constitutional rights by providing for the administration of
              justice without denial or delay as required by W.Va. Const.
              Art. III, § 17.

(emphasis added). Accordingly, the Arlan Court tersely rejected a claim that procedural

violations strip a court of jurisdiction: “Th[e] effect of noncompliance with the rules is

not equivalent to impermissibly depriving the court of its constitutional power or

jurisdiction, and to characterize it as such will not make it so.” Id. at 898, 253 S.E.2d at

526. As more pointedly stated by the Ohio Supreme Court:

              It is well established that statutes establishing subject matter
              jurisdiction, which create and define the rights of parties to
              sue and be sued in certain jurisdictions, are substantive law.

                                             14
              “If the statute is jurisdictional, it is a substantive law of this
              state, and cannot be abridged, enlarged, or modified by the
              Ohio Rules of Civil Procedure.”

Proctor v. Kardassilaris, 873 N.E.2d 872, 876 (Ohio 2007) (quoting Akron v. Gay, 351
N.E.2d 475, 477 (Ohio 1976)).



              Other courts take a similar view that procedural rules merely create a

mechanism to vindicate the substantive law and therefore do not affect jurisdiction.

“‘[T]he basis for the exercise of judicial authority is normally found in jurisdictional

statutes, not in the language of procedural rules.’” Interest of Clinton, 762 P.2d 1381,

1388 (Colo. 1988) (en banc) (quoting White v. Dist. Court, 695 P.2d 1133, 1135 (Colo.

1984)). In Levin v. Anouna, 990 P.2d 1136, 1138 (Colo. App. 1999), the Colorado Court

of Appeals stated that “a procedural statute or a court rule normally does not address

jurisdictional issues; restrictions upon a court’s jurisdiction are generally to be found in

statutes directly addressing that subject.” While acknowledging that a “procedural defect

result[ing] from a failure to comply with an essential requirement . . . may constitute

reversible error,” the court found that such procedural requirements do not implicate its

jurisdiction. Id.



              The import of these decisions is that procedural rules are not designed to

either establish or affect jurisdiction. Accordingly, it is clear that it is the Code of

Judicial Conduct that provides the substantive, jurisdictional requirements for exercising

discipline over Judge-Elect Callaghan; the rules of disciplinary procedure are merely


                                             15
that—procedural mechanisms for the exercise of that jurisdiction.            Any technical

deficiency in the verbiage of the procedural rules does not serve to eradicate the

unmistakable grant of authority contained in the Code of Judicial Conduct to Judicial

Disciplinary Counsel and the Board to investigate, prosecute, and hear matters involving

violations thereof.



              Moreover, even a hyper-technical reading of the Rules of Judicial

Disciplinary Procedure reveals sufficient breadth in its description of the Board’s

authority to allow for the prosecution and discipline of non-incumbent lawyer-candidates

for the judiciary. Both Rule 1.11 and 3.11 permit the JIC and Board to “engage in such

other activities related to judicial discipline as it deems appropriate[.]” In fact, Rule 5.4

expressly directs Disciplinary Counsel to “prosecute violations of the Code of Judicial

Conduct . . . before the . . . Judicial Hearing Board[.]” We therefore reject Judge-Elect

Callaghan’s contention that, as a non-incumbent, lawyer-candidate, neither Judicial

Disciplinary Counsel nor the Board have authority or jurisdiction over him for violations

of the Code of Judicial Conduct, as set forth therein.



              To find otherwise would, as the Board concluded, create an inequity where

judicial candidates who are judges are held to the standards set forth in the Code of

Judicial Conduct, but lawyer-candidates are not. The Oregon Supreme Court similarly

noted and rejected the imbalance such an interpretation would make:

              It is equally clear that to apply the limitations of Canon 7
              B(7) to sitting judges, while allowing their as-yet-unelected
                                             16
              opponents to campaign unfettered by Canon 7B(7), would
              create an advantage for the challenger. The legislature did not
              intend the Commission to have so little and so ineffective
              jurisdiction over judicial activity.

In re Fadeley, 802 P.2d 31, 36 (Ore. 1990). See also Wolfson v. Concannon, 811 F.3d
1176, 1191 (9th Cir. 2016) (Berzon, Cir. J., concurring) (“[S]tricter restrictions during

judicial campaigns . . . for sitting judges than for nonincumbent candidates for judicial

positions would create [] disparity[.]”).12 We therefore expressly hold that the provisions

of the West Virginia Rules of Judicial Disciplinary Procedure are applicable in their

entirety to “judicial candidates” as defined in the West Virginia Code of Judicial

Conduct, and permit the exercise of authority over said candidates for all purposes

articulated therein.


       12
         We find Judge-Elect Callaghan’s passing assertion that this incongruity is
resolved by construing the Rules to require violations of the Code of Judicial Conduct by
lawyer-candidates to be “handled by the West Virginia Lawyer Disciplinary Board”
unavailing. As he correctly notes, both Judicial Disciplinary Counsel and Lawyer
Disciplinary Counsel have overlapping authority to investigate and prosecute violations
of the Code of Judicial Conduct or Rules of Professional Conduct as per Rule 4 of the
Rules of Lawyer Disciplinary Procedure.

       However, the Hearing Panel Subcommittee of the Lawyer Disciplinary Board acts
upon “formal charges filed by the Investigative Panel.” W. Va. R. L. Disc. Proc. 3. The
Investigative Panel, concomitantly, has authority to find probable cause for “a violation
of the Rules of Professional Conduct.” W. Va. R. L. Disc. Proc. 2, 2.9(a) (emphasis
added). Moreover, the Hearing Panel Subcommittee is granted authority to sanction for
“a violation of the Rules of Professional Conduct.” W. Va. R. L. Disc. Proc. 3.15.
Therefore, the Hearing Panel Subcommittee has no authority to hear charges involving
violations of the Code of Judicial Conduct. The Board’s near-comprehensive authority
over judges and conduct governed by the Code of Judicial Conduct is further
demonstrated by Rule 3.12 which provides that even when judges are charged with
violation of the Rules of Professional Conduct, the Board maintains exclusive jurisdiction
over such discipline. W. Va. R. Jud. Disc. Proc. 3.12.

                                            17
             Having concluded that Judicial Disciplinary Counsel and the Board

permissibly exercised jurisdiction over Judge-Elect Callaghan in prosecuting, hearing,

and acting upon the charges against him, we now proceed to examine his substantive

objections to the Board’s findings and recommended discipline.



B.    First Amendment Challenge to Rule 4.1(A)(9) and Rule 8.2(a)

             As discussed above, the Board concluded that the subject flyer violated

Rule 4.1(A)(9) of the Code of Judicial Conduct which forbids judicial candidates from

“knowingly, or with reckless disregard for the truth, mak[ing] any false or misleading

statement[.]” Commensurately, the Board found the subject flyer violated Rule 8.2(a) of

the Rules of Professional Conduct which similarly prohibits a lawyer from making “a

statement that the lawyer knows to be false or with reckless disregard as to its truth or

falsity concerning the qualifications or integrity of a judge . . . [or] a candidate for

election . . . to judicial . . .office.”13 By authorizing the creation and mailing of the

subject flyer by his campaign consultant, the Board concluded that Judge-Elect Callaghan

also violated Rule 4.2(A)(4) which requires a candidate to take “reasonable measures to


      13
          In the interest of brevity and given the similarity between the “false statement”
prohibitions contained in Rule 4.1(A)(9) of the Code of Judicial Conduct and Rule 8.2(a)
of the Rules of Professional Conduct, our analysis herein of the substance of Rule
4.1(A)(9) should be read as equally applicable to Rule 8.2(a). We expressly note that
Judge-Elect Callaghan makes no separate constitutional challenge to Rule 8.2(a) that
differs from that which he advances against Rule 4.1(A)(9). See In re Chmura, 608
N.W.2d 31, 43 n.11 (Mich. 2000) (summarily applying analysis of judicial canon
restricting judicial candidate’s speech to companion Rule of Professional Conduct
similarly restricting lawyer’s speech about judges and other public legal officers).

                                            18
ensure that other persons do not undertake on behalf of the candidate activities . . . that

the candidate is prohibited from doing by Rule 4.1[.]”         Finally, as a result of the

foregoing, the Board further found that Judge-Elect Callaghan failed to “act at all times in

a manner consistent with the independence, integrity, and impartiality of the judiciary,”

in violation of Rule 4.2(A)(1).



              Judge-Elect Callaghan argues that the Board’s recommended discipline, all

of which is based upon the statements made in the subject flyer, violates his right to free

speech under the First Amendment to the United States Constitution.14 He asserts that all

of the statements contained in the subject flyer are either objectively true, “substantially

true” or “rhetorical hyperbole/parody,” all of which is protected speech. He argues that

the flyer simply took two unrelated facts—Judge Johnson’s attendance at a federal


       14
         The First Amendment to the United States Constitution states: “Congress shall
make no law respecting an establishment of religion, or prohibiting the free exercise
thereof; or abridging the freedom of speech, or of the press; or the right of the people
peaceably to assemble, and to petition the Government for a redress of grievances.”
Although not referenced by Judge-Elect Callaghan, the West Virginia Constitution
likewise provides:

              No law abridging the freedom of speech, or of the press, shall
              be passed; but the Legislature may, by suitable penalties,
              restrain the publication or sale of obscene books, papers, or
              pictures, and provide for the punishment of libel, and
              defamation of character, and for the recovery, in civil actions,
              by the aggrieved party, of suitable damages for such libel, or
              defamation.

W. Va. Const. art. III, § 7.


                                            19
seminar and coal job losses in Nicholas County—and juxtaposed them, allowing the

public to draw any inferences it saw fit. The Board concluded that the statements in the

subject flyer were not entitled to First Amendment protection and were materially false in

violation of the Rules set forth hereinabove.15




       15
         The Board crafted a separate order entered in advance of the hearing denying
Judge-Elect Callaghan’s motion to dismiss the charges on constitutional grounds. Taking
issue apparently with the Board’s refusal to seek an advisory opinion from this Court
regarding the constitutionality of the Rule violations with which he was charged, he now
urges this Court to address the “serious procedural question” of whether administrative
agencies have the authority to address constitutional issues. Subsequent to oral argument,
Judge-Elect Callaghan submitted a notice of additional authorities containing an
additional citation to a case in support of this issue and further suggesting that remand
may be necessary, depending on this Court’s ruling on the constitutional issue presented.

        First, we observe that Judge-Elect Callaghan forced the issues before the Board by
raising them in the context of a motion to dismiss, which necessarily must be ruled upon
before proceeding to disposition. Secondly, before this Court, he cites no authority
suggesting that an agency must first seek a court ruling on the constitutionality of the
rules it is charged with enforcing before acting. In fact, the cases he cites merely protect
the right of one who challenges the constitutionality of a rule to seek declaratory
judgment in the proper forum. Judge-Elect Callaghan apparently declined to do so in this
case, preserving his constitutional challenge for presentation to this Court upon
consideration of the recommended disposition.

       Moreover, none of the cases cited suggest that the agency cannot act upon its rules
in the face of a constitutional challenge; in fact, they demonstrate the opposite. In each
case, the agency before which the constitutional challenge was raised acted with the
presumption that its rules and actions were constitutional and reserved to the appropriate
judicial forum the final resolution of constitutionality. That is precisely what has
occurred in this case. In fact, the leading case cited in support of the proposition that the
Board could not pass on the constitutionality of the Rules at issue states “although the
general rule is that agencies do not have the authority to decide constitutional issues,
agencies must consider and apply constitutional principles in determining procedures and
rendering decisions in contested cases.” Richardson v. Tenn. Bd. of Dentistry, 913
S.W.2d 446, 453 (Tenn. 1995). More specifically, “[w]hen the focus of an aggrieved
(continued . . .)
                                             20
      1.     Facial Constitutionality of Code of Judicial Conduct Rule 4.1(A)(9) and
             Rule of Professional Conduct 8.2(a)

             It is well-established that “speech about public issues and the qualifications

of candidates for elected office commands the highest level of First Amendment

protection.” Williams-Yulee v. The Fla. Bar, 135 S. Ct. 1656, 1665 (2015). However,

that being established, the United States Supreme Court has made clear that judicial

candidates may be treated differently than political candidates for purposes of curtailing

improper speech: “Judges are not politicians, even when they come to the bench by way

of the ballot. And a State’s decision to elect its judiciary does not compel it to treat

judicial candidates like a campaigner for political office.”          Id. at 1662.      In

acknowledgment of this view, the commentary to our Rule 4.1 notes that “[t]he role of a

judge is different from that of a legislator or executive branch official, even when the

judge is subject to public election [and] [c]ampaigns for judicial office must be conducted

differently from campaigns for other offices.” W. Va. Code of Jud. Cond. 4.1 cmt. See

also Randall T. Shepard, Campaign Speech: Restraint and Liberty in Judicial Ethics, 9

Geo. J. Legal Ethics 1059, 1067 (1996) (“The American tradition sets judges aside from

the hurly-burly of sometimes unseemly political strife. We place courts and judges on a


party’s claim is an ‘as applied’ challenge to the constitutionality of a statute or any
challenge to the constitutionality of an agency rule, the agency may initially rule on the
challenge.” Id. at 455. See also Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n,
457 U.S. 423, 435 (1982) (criticizing disciplinary respondent for failing to raise
constitutional challenge during disciplinary proceedings as there was nothing to indicate
“the members of the Ethics Committee, the majority of whom are lawyers, would have
refused to consider a claim that the rules which they were enforcing violated federal
constitutional guarantees”).

                                            21
higher plateau and hope that in doing so they will act the part and ask us to do the same

on matters of importance. Consignment of judges to regular rough-and-tumble politics

makes the judiciary less capable of filling this role.”).          The Williams-Yulee Court

explained further that since “the judiciary ‘has no influence over either the sword or the

purse; . . . neither force nor will but merely judgment[,]’ . . . . [t]he judiciary’s authority []

depends in large measure on the public’s willingness to respect and follow its decisions.”
135 S. Ct. at 1666 (citations omitted). In short, the bedrock of the public’s submission to

the judiciary’s authority is the public’s faith in its integrity, impartiality, and fairness.



               With the critical understanding that “[s]tates may regulate judicial elections

differently than they regulate political elections, because the role of judges differs from

the role of politicians[,]” it is therefore incumbent upon this Court to determine if Rule

4.1(A)(9) of the Code of Judicial Conduct and Rule 8.2(a) of the Rules of Professional

Conduct improperly infringe on the petitioner’s First Amendment rights. Id. at 1667. The

Supreme Court has explicitly held that “[a] State may restrict the speech of a judicial

candidate only if the restriction is narrowly tailored to serve a compelling interest.” Id. at

1665.



               a.     Existence of a Compelling State Interest

               Without question, this Court has previously recognized that “[t]he State has

compelling interests in maintaining the integrity, independence, and impartiality of the

judicial system—and in maintaining the appearance of the same—that justify unusually

                                               22
stringent restrictions on judicial expression, both on and off the bench.” In the Matter of

Hey, 192 W. Va. 221, 227, 452 S.E.2d 24, 30 (1994). The United States Supreme Court

has agreed:     “We have recognized the ‘vital state interest’ in safeguarding ‘public

confidence in the fairness and integrity of the nation’s elected judges.’” Williams-Yulee,
135 S. Ct. at 1666 (quoting Caperton v. A. T. Massey Coal Co., 556 U.S. 868, 889

(2009)).16 While “[t]he concept of public confidence in judicial integrity does not easily


       16
         Similarly, and as pertains to the lawyer disciplinary penalty, this Court has
expressly held with respect to lawyers’ asserted free speech rights:

               The Free Speech Clause of the First Amendment protects a
               lawyer’s criticism of the legal system and its judges, but this
               protection is not absolute. A lawyer’s speech that presents a
               serious and imminent threat to the fairness and integrity of the
               judicial system is not protected. When a personal attack is
               made upon a judge or other court official, such speech is not
               protected if it consists of knowingly false statements or false
               statements made with a reckless disregard of the truth. . . .

Syl. Pt. 1, in part, Comm. on Legal Ethics v. Douglas, 179 W.Va. 490, 370 S.E.2d 325
(1988) (emphasis added). More recently, the Court held:

               . . . [A] statement by an attorney that such attorney knows to
               be false or with reckless disregard as to its truth or falsity
               concerning the qualifications or integrity of a judge,
               adjudicatory officer or public legal officer, or of a candidate
               for election or appointment to judicial or legal office is not
               protected by the First Amendment as public speech on a
               matter of public concern where such statement is not
               supported by an objectively reasonable factual basis. The
               State’s interest in protecting the public, the administration of
               justice, and the legal profession supports use of the
               objectively reasonable standard in attorney discipline
               proceedings involving disparagement of the credibility of the
               aforementioned judicial officers.

(continued . . .)
                                             23
reduce to precise definition, nor does it lend itself to proof by documentary record[,] . . .

no one denies that it is genuine and compelling.” Williams-Yulee, 135 S. Ct. at 1667.



              Although it is fairly inarguable that states have a compelling state interest

in maintaining public confidence in their judiciary, we pause briefly in our analysis to

give proper treatment specifically to West Virginia’s wide-ranging measures to uphold

the integrity and impartiality of judicial officials and candidates.17 The West Virginia

Code of Judicial Conduct requires that those within the judiciary “respect and honor the

judicial office as a public trust and strive to maintain and enhance confidence in the legal

system.” Preamble, W. Va. Code of Jud. Cond. It critically mandates that the judiciary

“maintain the dignity of judicial office at all times, and avoid both impropriety and the


Syl. Pt. 5, in part, Lawyer Disciplinary Bd. v. Hall, 234 W. Va. 298, 765 S.E.2d 187, 190
(2014). See also n.13, supra.
       17
          As explained by now-Chief Justice Loughry in his book about West Virginia
election corruption:

              For too long, West Virginians have witnessed lying about
              candidates as a matter of tradition and expected behavior.
              The result, however, is that lying during a campaign erodes
              democracy, defames good people, and discourages others
              from even considering entering politics. There is simply no
              justification and no First Amendment right to lie and destroy
              someone’s reputation and life. It amounts to obtaining a
              public office through stealth and deception and by robbing
              every voter of a fair election.

Allen H. Loughry, II, “Don’t Buy Another Vote, I Won’t Pay for a Landslide,” 498
(McClain Printing Co. 2006). See also Caperton, 556 U.S. 868 (discussing effect of
campaign contributions on obligation of West Virginia Supreme Court of Appeals justice
to recuse himself).

                                             24
appearance of impropriety . . . [and] aspire at all times to conduct that ensures the greatest

possible public confidence in their independence, impartiality, integrity, and

competence.” Id. While not naive enough to suggest that the public believes the judiciary

to be infallible, judicial officers and candidates must minimally conduct themselves such

as to preserve the institutional veneration with which the judiciary is historically imbued.

We agree whole-heartedly that

              [t]he public at large is entitled to honesty and integrity in
              judicial officials elected to mete out justice, apportion equity,
              and adjudicate disputes. We cannot ask for more, but we
              should certainly not expect less, particularly when it is the
              robed arbiter who, when administering the oath to witnesses,
              cautions them to tell the truth, the whole truth, and nothing
              but the truth.

In re Lowery, 999 S.W.2d 639, 663 (Tex. Rev. Trib. 1998).



              That said, this Court is not blind to the “fundamental tension between the

ideal character of the judicial office and the real world of electoral politics.” Chisom v.

Roemer, 501 U.S. 380, 400 (1991). See In re Donohoe, 580 P.2d 1093, 1097 (Wash.

1978) (en banc) (recognizing the “delicate balancing of rights involving the public, the

incumbent judge, and the lawyer candidate for judicial office”). However, as this Court

held in syllabus point six of State ex rel. Carenbauer v. Hechler, 208 W. Va. 584, 542
S.E.2d 405 (2000), “[t]he West Virginia Constitution confers on the West Virginia

Supreme Court of Appeals, both expressly and by necessary implication, the power to

protect the integrity of the judicial branch of government and the duty to regulate the

political activities of all judicial officers.” (emphasis added).          Accordingly, the

                                             25
requirements and prohibitions contained in our Code of Judicial Conduct carry out this

Court’s mandate to ensure that “integrity and impartiality” are visible, demonstrable

qualities of our judicial candidates and not merely a meaningless ethical talisman.

Significantly, judicial candidates willingly submit themselves and their campaigns to

these restrictions. See Shepard, supra at 1060 (“The notion that judges must sacrifice

many of their personal interests to the interests of the system and the litigants that it

serves is ancient and widespread.”).



              Not only is protecting the integrity of the judiciary the constitutional duty

of this Court, but it has likewise been woven into the fabric of public policy as expressed

by our Legislature. In a measure that complements the Code of Judicial Conduct’s

distinguishing regulation of judicial campaigns, in 2015, the West Virginia Code was

amended to make judicial elections non-partisan. See W. Va. Code §§ 3-5-6a through 6d

(2015). This amendment represents an unmistakable Legislative mandate that West

Virginia’s judiciary must distance itself from the fray of partisan politics.        These

legislative and judicial constraints plainly seek to discourage—if not eradicate—within

the judiciary, the type of distasteful and reckless campaign conduct which, quite

unfortunately, is becoming increasingly more common with each passing election. “The

citizenry cannot conceivably maintain faith in the judiciary’s impartiality and integrity if

it witnesses the slick, misleading advertisements and public mudslinging that candidates

use to reach the bench every election year.” Adam R. Long, Keeping Mud Off the Bench:

The First Amendment and Regulation of Candidates’ False or Misleading Statements in

                                            26
Judicial Elections, Duke Law Journal, 787, 791 (Nov. 2001). These measures plainly

seek to preserve not only the personal integrity and impartiality of the judicial candidates

themselves, but more importantly, that of the institution.



              This discussion leads us inexorably to the conclusion that, in terms of

Judge-Elect Callaghan’s challenge to the facial constitutionality of Rule 4.1(A)(9) and

Rule 8.2(a), there is plainly a compelling state interest which justifies restricting judicial

candidates’ speech, which is undertaken both in his or her role as a judicial candidate and

lawyer. The issue that remains is whether our Rules, as crafted, are sufficiently narrowly

tailored to meet that compelling state interest.



              b.     Narrow Tailoring of Rule 4.1(A)(9) and 8.2(a)

              Code of Judicial Conduct Rule 4.1(A)(9) prohibits a judicial candidate from

“knowingly, or with reckless disregard for the truth, mak[ing] any false or misleading

statement[.]” (emphasis added). 18       The commentary to this Rule augments this


       18
          Insofar as Judge-Elect Callaghan was not charged with, nor does the Board base
its recommendation on, any alleged “misleading” statement, the issue of whether the
“misleading” portion of Rule 4.1(A)(9) is constitutional is not squarely before the Court.
Accord Disciplinary Counsel v. Tamburrino, 2016 WL 7116096, *4 (Ohio, Dec. 7, 2016)
(declining to address constitutionality of “misleading” campaign speech prohibition
because candidate was not charged with such). Given our conclusion that the subject
flyer was materially false, we see no occasion herein to resolve the constitutionality of
that portion of Rule 4.1(A)(9) prohibiting such statements. We do, however, note that
such provisions in similar Rules have been widely found to be facially unconstitutional.
See Winter v. Wolnitzek, 834 F.3d 681, 694 (6th Cir. 2016) (“[O]nly a ban on conscious
falsehoods satisfies strict scrutiny.”); Butler v. Ala. Judicial Inquiry Comm’n, 802 So. 2d
207 (Ala. 2001); Chmura, 608 N.W.2d 31 (amending rule to eliminate unconstitutional
(continued . . .)
                                             27
prohibition by explaining that “[j]udicial candidates must be scrupulously fair and

accurate in all statements made by them and by their campaign committees.” Rule of

Professional Conduct 8.2(a) similarly prohibits a lawyer from making “a statement that

the lawyer knows to be false or with reckless disregard as to its truth or falsity

concerning the qualifications or integrity of a judge, adjudicatory officer or public legal

officer, or of a candidate for election or appointment to judicial or legal office.”

(emphasis added).



              With respect to false statements in general, Justice Alito has observed that

the United States Supreme Court has repeatedly made clear that such statements “possess

no intrinsic First Amendment value.” United States v. Alvarez, 132 S. Ct. 2537, 2560-61

(2012) (Alito, J., dissenting).19   Further, the United States Supreme Court has stated



prohibition on misleading or deceptive speech, or which contains material
misrepresentations or omissions); In re O’Toole, 24 N.E.3d 1114 (Ohio 2014).
       19
          Citing Illinois ex rel. Madigan v. Telemarketing Associates, Inc., 538 U.S. 600,
612, 123 S. Ct. 1829, 155 L. Ed. 2d 793 (2003) (“Like other forms of public deception,
fraudulent charitable solicitation is unprotected speech”); BE & K Constr. Co. v. NLRB,
536 U.S. 516, 531, 122 S. Ct. 2390, 153 L. Ed. 2d 499 (2002) (“[F]alse statements may be
unprotected for their own sake”); Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 52, 108
S. Ct. 876, 99 L. Ed. 2d 41 (1988) (“False statements of fact are particularly valueless;
they interfere with the truth-seeking function of the marketplace of ideas, and they cause
damage to an individual’s reputation that cannot easily be repaired by counterspeech,
however persuasive or effective”); Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 776,
104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984) (“There is ‘no constitutional value in false
statements of fact’” (quoting Gertz v. Robert Welch, Inc., 418 U.S. 323, 340, 94 S. Ct.
2997, 41 L. Ed. 2d 789 (1974))); Bill Johnson’s Restaurants, Inc. v. NLRB, 461 U.S. 731,
743, 103 S. Ct. 2161, 76 L. Ed. 2d 277 (1983) (“[F]alse statements are not immunized by
the First Amendment right to freedom of speech”); Brown v. Hartlage, 456 U.S. 45, 60,
(continued . . .)
                                            28
“[t]hat speech is used as a tool for political ends does not automatically bring it under the

protective mantle of the Constitution. For the use of the known lie as a tool is . . . at odds

with the premises of democratic government[.]” Garrison, 379 U.S. at 75. Nevertheless,

prohibitions on false statements must still contain sufficient proof requirements to avoid

infringing on protected speech:

              [I]n order to prevent the chilling of truthful speech on matters
              of public concern, we have held that liability for the
              defamation of a public official or figure requires proof that
              defamatory statements were made with knowledge or reckless
              disregard of their falsity. . . . All of these proof requirements
              inevitably have the effect of bringing some false factual
              statements within the protection of the First Amendment, but
              this is justified in order to prevent the chilling of other,
              valuable speech.

Alvarez, 132 S. Ct. at 2563-64 (emphasis added).             Accordingly, prohibitions on

knowingly or recklessly false statements by judicial candidates have been universally

upheld and found not to infringe on First Amendment rights. Most recently, in Winter,

the Sixth Circuit found a false statement ban identically worded to our Rule 4.1(A)(9) to


102 S. Ct. 1523, 71 L. Ed. 2d 732 (1982) (“Of course, demonstrable falsehoods are not
protected by the First Amendment in the same manner as truthful statements”); Herbert v.
Lando, 441 U.S. 153, 171, 99 S. Ct. 1635, 60 L. Ed. 2d 115 (1979) (“Spreading false
information in and of itself carries no First Amendment credentials”); Virginia Bd. of
Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771, 96 S. Ct.
1817, 48 L. Ed. 2d 346 (1976) (“Untruthful speech, commercial or otherwise, has never
been protected for its own sake”); Gertz, supra, at 340, 94 S. Ct. 2997 (“[T]he erroneous
statement of fact is not worthy of constitutional protection”); Time, Inc. v. Hill, 385 U.S.
374, 389, 87 S. Ct. 534, 17 L. Ed. 2d 456 (1967) (“[T]he constitutional guarantees [of the
First Amendment] can tolerate sanctions against calculated falsehood without significant
impairment of their essential function”); Garrison v. Louisiana, 379 U.S. 64, 75, 85 S. Ct.
209, 13 L. Ed. 2d 125 (1964) (“[T]he knowingly false statement and the false statement
made with reckless disregard of the truth, do not enjoy constitutional protection”).

                                             29
be constitutional on its face. 834 F.3d 681. The Winter court, citing Kentucky’s interest

in “preserving public confidence in the honesty and integrity of its judiciary,” found that

its ban on false statements was narrowly tailored to meet that compelling interest. Id. at

693. In reaching that conclusion, the court succinctly stated “[t]he narrowest way to keep

judges honest during their campaigns is to prohibit them from consciously making false

statements about matters material to the campaign. This canon does that, and does it

clearly.” Id.



                Likewise, the Ohio Supreme Court reformulated its prohibition on false

statements by judicial candidates to apply only to knowingly or recklessly made false

statements such that it would not run afoul of the First Amendment. In O’Toole, the Ohio

Supreme Court observed that banning false statements did not circumvent “free debate”

because “intentional lying is not inevitable in free debate” and that “[l]ies do not

contribute to a robust political atmosphere.” 24 N.E.3d at 1126 (emphasis in original).

The Court found that a rule with such narrow scope, applicable only to speech made

                during a specific time period (the campaign), conveyed by
                specific means (ads, sample ballots, etc.), disseminated with a
                specific mental state (knowingly or with reckless disregard)
                and with a specific mental state as to the information’s
                accuracy (with knowledge of its falsity or with reckless
                disregard as to its truth or falsity)

was plainly constitutional. Id. Accord Myers v. Thompson, 192 F. Supp. 3d 1129 (D.

Mont. 2016) (denying preliminary injunction because candidate unlikely to succeed on

merits of constitutional challenge to Rule prohibiting judicial candidate from making


                                              30
false statement); Butler, 802 So. 2d 207 (acknowledging constitutionality of restriction on

judicial candidate speech where statements are made with knowing or reckless disregard

of falsity); In re Chmura, 626 N.W.2d 876, 883 (Mich. 2001) (“[W]e believe that a rule .

. . prohibiting a judicial candidate from only knowingly or recklessly making a false

communication, strikes a reasonable constitutional balance between the candidate’s First

Amendment rights and the state’s interest in preserving the integrity of the judicial

system.”); Donohoe, 580 P.2d at 1097 (rejecting First Amendment challenge to

restriction on judicial candidate’s speech where statement made with “knowledge of its

falsity”).



              Moreover, in assessing the First Amendment’s protections to the speech of

a judicial candidate, courts have noted the categorical inapplicability of the adage that the

“remedy for misleading speech is more speech, not less.” Winter v. Wolnitzek, 56 F.

Supp. 3d 884, 898 (E.D. Ky. 2014) (citing Whitney v. California, 274 U.S. 357, 377,

(1927) (Brandeis, J., concurring)).        As the court observed in Myers, “[w]hile

counterspeech may be a strong alternative in the political election context, . . .

[counterspeech] does not work to enhance the compelling State interest in judicial

elections[.]” 192 F. Supp. 3d at 1140.         The reason for this is obvious.        While

counterspeech may correct any misapprehensions about the subject of the false speech,

i.e. the judicial opponent, it does nothing to restore erosion of the public’s confidence in

the judicial system as an institution, which occurs when its candidates spread falsehoods.

As well-stated by the Myers court:

                                             31
               Counterspeech is the best argument to explore falsehoods in
               speech about ideas and beliefs. Counterspeech is the cure to
               hate speech, to subversive speech, or to disagreeable political
               ideas or policies. Counterspeech is not a remedy to a
               systemic challenge that is false and undermines the public’s
               confidence in the third branch of government.

Id. at 1141.



               Furthermore, judicial candidates may be unable to adequately respond to

false attacks with “more speech” because of the very restrictions their opponent refused

to honor—the Code of Judicial Conduct. “[B]ecause their conduct is governed by [the

Code of Judicial Conduct] . . . . [j]udicial candidates cannot always use ‘channels of

effective communication’ to rebut misleading statements made about them and should

not be left in the vulnerable position of fighting a political battle with one hand tied

behind their backs.” Long, supra at 815 (quoting Gertz v. Robert Welch, Inc., 418 U.S.
323, 344 (1974)). In this particular case, as the Board and Judge Johnson correctly noted,

Judge Johnson “could not make public statements that, contrary to what was being

represented by [Judge-Elect Callaghan], that he did not support policies which might

have a negative impact on coal employment in Nicholas County, because the Code of

Judicial Conduct would preclude such statements[.]” A judicial candidate should not be

left with the Hobson’s choice of leaving false attacks unrequited or following his or her

opponent into the ethical minefield of judicial counter-speech.



               Therefore, as pertains to false speech made with knowledge of or reckless

disregard as to its falsity, those portions of our Rules clearly pass constitutional muster.
                                             32
We therefore hold that insofar as West Virginia Code of Judicial Conduct Rule 4.1(A)(9)

and West Virginia Rule of Professional Conduct 8.2(a) prohibit lawyers, judges and

judicial candidates from knowingly, or with reckless disregard for the truth, making a

false statement as more fully proscribed therein, they are facially constitutional under the

First Amendment to the United States Constitution. Likely in view of the fact that our

Rules mirror countless other such ethical prohibitions which have been found facially

constitutional, we observe that the tenor of Judge-Elect Callaghan’s argument focuses

largely on his “as-applied” challenge.



       2.     Constitutionality of Rule 4.1(A)(9)and Rule 8.2(a) As-Applied

              In that regard, Judge-Elect Callaghan maintains that Rule 4.1(A)(9) and

Rule 8.2(a) are unconstitutional as applied to the speech contained in the flyer inasmuch

as the flyer is objectively true, substantially true and/or contains rhetorical hyperbole or

parody. In effect, he claims that the flyer is not actionably “false” in the first instance.20

We now turn to the substance of the flyer to resolve these issues.




       20
          Judge-Elect Callaghan does not challenge the Board’s conclusion that the
allegedly false statements were made “knowingly” or with “reckless disregard.” We
therefore find it unnecessary to discuss this aspect of the violations in any detail. We
agree with the Board that the evidence demonstrates that he was fully aware of the
information which was utilized to craft the flyer and admitted as much.


                                             33
              a.     Rhetorical Hyperbole and Parody

              Judge-Elect Callaghan first argues that the opening statement of the flyer—

“Barack Obama & Gary Johnson Party at the White House . . .”—is merely a “colorful

way” of saying that Judge Johnson attended an event at the White House and that it was

“not intended to be taken literally.” As such, he argues that the statement is rhetorical

hyperbole or parody.      With respect to such purported “colorful” speech, the First

Amendment does in fact protect speech which contains

              parody, fantasy, rhetorical hyperbole, and imaginative
              expressions, “that cannot ‘reasonably [be] interpreted as
              stating actual facts’ about an individual[.]” Because no
              reasonable person would take these types of speech as true,
              they simply cannot impair one’s good name. “This provides
              assurance that public debate will not suffer for lack of
              ‘imaginative expression’ or the ‘rhetorical hyperbole’ which
              has traditionally added much to the discourse of our Nation.”

Mink v. Knox, 613 F.3d 995, 1005 (10th Cir. 2010) (internal citations omitted) (quoting

Milkovich v. Lorain Journal Co., 497 U.S. 1, 20 (1990)).



              First, Judge-Elect Callaghan perfunctorily suggests that this aspect of the

flyer is “parody.” To support this contention, he briefly refers to the flyer as “harken[ing]

back to the ‘beer summit’ between Harvard University Professor Henry Louis Gates and

Sergeant James Crowley[.]”21 The United States Supreme Court has explained that


       21
          In 2009, Harvard professor Henry Louis Gates, an African-American, was
arrested for disorderly conduct by Sergeant James Crowley, a Caucasian police officer,
upon Sergeant Crowley’s belief that Mr. Gates was breaking and entering into what
turned out to be his own home. In an attempt to address racial tensions heightened by
(continued . . .)
                                             34
              [p]arody’s humor, or in any event its comment, necessarily
              springs from recognizable allusion to its object through
              distorted imitation. Its art lies in the tension between a known
              original and its parodic twin. When parody takes aim at a
              particular original work, the parody must be able to “conjure
              up” at least enough of that original to make the object of its
              critical wit recognizable.

Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 588 (1994) (emphasis added) (quoting

Elsmere Music, Inc. v. Nat’l Broad. Co. Inc., 623 F.2d 252, 253 n.1 (2d Cir. 1980)); see

also Cliffs Notes, Inc. v. Bantam Doubleday Dell Publ’g Grp., Inc., 886 F.2d 490, 494

(2d Cir. 1989) (“A parody must convey two simultaneous—and contradictory—

messages: that it is the original, but also that it is not the original and is instead a

parody.”).



              We may dispense with this argument in short order. Under any common

understanding of the concept of “parody,” a parodist creates a facsimile of an original

image, event, person, etc. and alters it in a manner that distinguishes it from the original

for the purpose of humor, commentary, etc. The sine qua non of parody is a recognition

of that which it purports to parody. Using the language of the United States Supreme

Court, the subject flyer lacks a “reasonable allusion” to any object, person, or event,

much less the event posited by Judge-Elect Callaghan. There is nothing whatsoever in

the flyer which can be fairly characterized as being reminiscent of the so-called “beer

summit,” nor does he explain in what manner it purports to parody it. The “beer summit”


this event, President Obama invited the men to the White House to meet in the White
House garden in what was then characterized as a “beer summit.”

                                            35
moniker was derived of a well-publicized photograph of President Obama, Vice President

Biden, Mr. Gates, and Sergeant Crowley sitting around a table in the White House

gardens, each with a mug of beer in front of them. Aside from what appears to be a

pilsner glass of beer depicted near the image of President Obama on the flyer, there is

literally no similarity between the events or depictions, much less a “recognizable

allusion.”



              Turning now to Judge-Elect Callaghan’s more substantial contention that

this aspect of the flyer is mere “rhetorical hyperbole,” the Supreme Court has instructed

that rhetorical hyperbole results when the speaker offers speech which cannot

“reasonably [be] interpreted as stating actual facts about the [individual] involved.”

Hustler, 485 U.S. 46, 50 (1988). Therefore, we must determine if that portion of the

subject flyer indicating that Judge Johnson “part[ied]” with President Obama at the White

House could reasonably be interpreted as stating actual facts about Judge Johnson; if so,

it does not qualify as rhetorical hyperbole. See also Milkovich, 497 U.S. at 23-24

(Brennan, J., dissenting) (“[T]he ‘statement’ that the plaintiff must prove false . . . is not

invariably the literal phrase published but rather what a reasonable reader would have

understood the author to have said.”); Greenbelt Coop. Publ’g Ass’n, Inc., v. Bresler, 398
U.S. 6, 14 (1970) (characterizing speech as rhetorical hyperbole where “even the most

careless reader must have perceived” it as such). Moreover, “[c]ontext is crucial and can

turn what, out of context, appears to be a statement of fact into ‘rhetorical hyperbole,’



                                             36
which is not actionable.” Ollman v. Evans, 750 F.2d 970, 1000 (D.C. Cir.1984) (en banc)

(Bork, J., concurring). As further instruction, we are mindful that

              [a]lthough rhetorically hyperbolic statements may “at first
              blush appear to be factual[,] . . . they cannot reasonably be
              interpreted as stating actual facts about their target.” Where
              rhetorical hyperbole is employed, the language itself
              “negate[s] the impression that the writer was seriously
              maintaining that [the plaintiff] committed the [particular act
              forming the basis of the alleged defamation].”

Fortson v. Colangelo, 434 F. Supp. 2d 1369, 1378–79 (S.D. Fla. 2006) (citations

omitted).



              In spite of Judge-Elect Callaghan’s contention that “the idea that the

President of the United States would ‘party’ with a Nicholas County Circuit Court Judge

is ridiculous on its face,” we can perceive of no reason why Judge Johnson could not

have been invited to the White House by President Obama or on his behalf to what could

be characterized as a “party” “in support of” the President’s “legislative agenda” as stated

on the flyer. As explained above, Judge Johnson was involved in initiatives receiving

federal funding and oversight, such as could theoretically come within the ambit of

matters for which the President may choose to gather, honor, or entertain such

individuals. Certainly individuals from all walks and of various repute are frequently

visitors to The White House and/or guests of the President. The notion that those who do

so are occasionally treated to receptions, cocktail parties, or the like is similarly not

unheard of or incredible on its face.      Quite the contrary, the idea of a long-time,

distinguished sitting circuit judge attending a function at the White House at the

                                            37
invitation of the President–for whatever reason and however that may come about–is

imminently reasonable and believable.        Frankly, it is undoubtedly because it is so

believable—and when viewed in connection with the purported hardships being

experienced in Nicholas County, potentially incendiary—that Judge-Elect Callaghan and

his campaign consultant found it compelling campaign fodder. In this instance, however,

it simply did not occur. We therefore conclude that this statement could reasonably be

perceived as stating actual facts about Judge Johnson and therefore reject Judge-Elect

Callaghan’s contention that this aspect of the subject flyer was mere hyperbole deserving

of First Amendment protection.



              b.     The Objective and/or Substantial Truth of the Flyer

              As to the remainder of the flyer, Judge-Elect Callaghan examines each

particular phrase in isolation, arguing that each is either substantially or objectively true.

First, he argues that the remainder of the headlining statement regarding Obama and

Johnson partying at the White House—“while Nicholas County loses hundreds of

jobs”—is substantially true. He argues that Judge Johnson attended the conference at a

time when Nicholas County was losing jobs. 22 As to the mock “Layoff Notice,” he

argues that the phrase “While Nicholas County lost hundreds of jobs to Barack Obama’s

coal policies . . .” is opinion. He argues that the remainder—“Judge Gary Johnson

accepted an invitation from Obama to come to the White House to support Obama’s

       22
         As the Board noted, however, the job losses cited in the flyer occurred over a
four-year period preceding Judge Johnson’s attendance at the meeting and conference.

                                             38
legislative agenda”—is true because the conference occurred a couple of weeks after

Obama signed the Justice for Victims of Trafficking Act of 2015, which was a part of

Obama’s legislative agenda. As to the remaining sentence stating “That same month,

news outlets reported a 76% drop in coal mining employment” he argues that it is also

objectively true given a June 17, 2015, article admitted into evidence which states that

Nicholas County lost 558 jobs representing a 76% drop in coal mining employment.

Finally, he argues that the last portion stating “Can we trust Judge Gary Johnson to

defend Nicholas County against job-killer Barack Obama?” is merely a rhetorical

question.



              Despite Judge-Elect Callaghan’s attempt to finely parse the flyer into

discrete, palatable bits of objective or “substantial” truth, the United States Supreme

Court has stated that this Court must examine “‘the substance, the gist, the sting’” of the

communication as a whole to determine falsity. Masson v. New Yorker Magazine, Inc.,

501 U.S. 496, 517 (1991) (quoting Heuer v. Kee, 59 P.2d 1063, 1064 (Cal. Dist. Ct. App.

1936)). Critically, the Supreme Court has instructed that a communication is considered

false if it has “‘a different effect on the mind of the reader from that which the pleaded

truth would have produced.’” Id. (quoting R. Sack, Libel, Slander, and Related Problems

138 (1980)) (emphasis added). This Court long ago adopted precisely this standard as

pertains to the concept of “falsity” in the parallel libel and defamation contexts:

                      The law . . . takes but one approach to the question of
              falsity, regardless of the form of the communication. It
              overlooks minor inaccuracies and concentrates upon

                                             39
              substantial truth. Minor inaccuracies do not amount to falsity
              so long as the substance, the gist, the sting, of the [] charge be
              justified. A statement is not considered false unless it would
              have a different effect on the mind of the reader from that
              which the pleaded truth would have produced.

Syl. Pt. 4, in part, State ex rel. Suriano v. Gaughan, 198 W.Va. 339, 480 S.E.2d 548

(1996). Other courts agree with and have utilized this analysis when assessing the falsity

of a judicial candidate’s speech. See Chmura, 626 N.W.2d at 887 (“The communication

as a whole must be analyzed [and] . . . . [i]f ‘the substance, the gist, the sting’ of the

communication is false, then it can be said that the judicial candidate ‘used or

participated in the use of a false communication.’”).



              Typically this so-called “substantial truth doctrine” inures to the benefit of

the accused, i.e. if something is “substantially” true in overall effect, minor inaccuracies

or falsities will not create falsity. However, in this particular instance, it works to Judge-

Elect Callaghan’s detriment because “the substance, the gist, the sting” of the

communication, taken as a whole, is patently false. See Turner v. KTRK Television, Inc.,

38 S.W.3d 103, 115 (Tex. 2000) (collecting cases which “represent the converse of the

substantial truth doctrine” because they “convey a substantially false and defamatory

impression”). As the Turner court explained, “a publication can convey a false and

defamatory meaning by omitting or juxtaposing facts[.]” Id. at 114.



              We find that merely peppering the latter portion of the flyer with statistical

facts about job losses in Nicholas County does not elevate the flyer as a whole to the


                                             40
level of “substantially true.” Nor does the narrow fact that Judge Johnson did in fact

attend a federal seminar and meeting make the statement that he “accepted an invitation

from Obama to come to the White House” substantially true. There can be little question

that the truth, i.e. that Judge Johnson merely attended a federally-required meeting and

seminar, would produce a “different effect on the mind of the reader” than what the flyer

conveys, i.e. that Judge Johnson was invited by and socialized with President Obama. 23



              Distilled to its essence, the ultimate question presented to this Court is

whether the flyer is “false” and therefore stripped of First Amendment protection, or, as

Judge-Elect Callaghan insists, merely the juxtaposition of two attenuated occurrences—

coal job losses in Nicholas County and Judge Johnson’s attendance at a federal seminar

in Washington, which was “hyperbolized” as “partying” at the White House.               We

conclude that the “gist” of the subject flyer conveys that Judge Johnson “partied with

Obama” at his personal invitation and is therefore simply too far afield from the truth to


       23
          In its recommended decision, the Board focuses its “falsity” discussion heavily
on the fact that the job losses referenced in the flyer preceded Judge Johnson’s attendance
at the seminar and the fact that the seminar had nothing to do with “coal-killing”
legislative policies of President Obama. However, we find that the upshot of the flyer is,
as Judge Johnson put it, that he was “fiddling while Rome burned,” i.e. he was “partying”
in Washington at the invitation of and with President Obama while Nicholas Countians
were struggling with job losses. Collaterally, Judge-Elect Callaghan and Mr. Heflin may
have hoped that recipients of the flyer would also presume that the “legislative agenda”
that yielded the invitation and which Judge Johnson was “partying” in support of was
related to the President’s “coal-killing” policies and therefore was directly related to the
job losses. That is certainly a reasonable implication from the text of the flyer. However,
we find that the flyer is false on a more fundamental level as described herein.


                                            41
be considered protected, hyperbolic free speech; it is, in every sense, materially false.

Judge Johnson attended a federally-required meeting and conference in furtherance of his

service to the State, which meeting and conference was utterly devoid of any meaningful

connection to or interaction with the President.       Judge Johnson’s attendance at the

meeting and conference is exaggerated, repurposed and mischaracterized to the point that

it is rendered patently untrue. When viewed in its entirety as instructed by various courts,

we have little difficulty finding that the subject flyer contains knowingly, materially false

statements in violation of the Code of Judicial Conduct and the Rules of Professional

Conduct.



              We therefore conclude that the First Amendment does not serve to shield

Judge-Elect Callaghan from discipline as a result of the subject flyer.          We further

conclude, as did the Board, that the subject flyer contains a knowingly false statement

and that Judge-Elect Callaghan’s actions in approving and disseminating the flyer are

therefore violative of Rule 4.1(A)(9), Rule 4.2(A)(1), Rule 4.2(A)(4) of the Code of

Judicial Conduct and Rule 8.2(a) of the West Virginia Rules of Professional Conduct.



C.     Discipline

              In addition to his assertions regarding jurisdictional issues and First

Amendment concerns, Judge-Elect Callaghan also contends that the sanctions

recommended by the Judicial Hearing Board are excessive. As referenced above, “[t]he

purpose of judicial disciplinary proceedings is the preservation and enhancement of

                                             42
public confidence in the honor, integrity, dignity, and efficiency of the members of the

judiciary and the system of justice.” Gorby, 176 W.Va. at 16, 339 S.E.2d at 702. The

objective of any judicial disciplinary proceeding must be to “preserve public confidence

in the integrity and impartiality of the judiciary.” In re Wilfong, 234 W. Va. 394, 407,

765 S.E.2d 283, 296 (2014).



             Consistent with that goal, “[t]his Court has the inherent power to inquire

into the conduct of justices, judges and magistrates, and to impose any disciplinary

measures short of impeachment that it deems necessary to preserve and enhance public

confidence in the judiciary.” Syl. Pt. 8, In re Watkins, 233 W.Va. 170, 172, 757 S.E.2d
594, 596 (2013). In pertinent part of syllabus point seven of Watkins, this Court also

explained “[i]t is clearly within this Court’s power and discretion to impose multiple

sanctions against any justice, judge or magistrate for separate and distinct violations of

the Code of Judicial Conduct and to order that such sanctions be imposed consecutively.”

Id. (emphasis supplied). This authority, as referenced above, is derived from article VIII,

section 8 of the West Virginia Constitution.

                    Pursuant to article VIII, section 8 of the West Virginia
             Constitution, this Court has the inherent and express authority
             to “prescribe, adopt, promulgate and amend rules prescribing
             a judicial code of ethics, and a code of regulations and
             standards of conduct and performances for justices, judges
             and magistrates, along with sanctions and penalties for any
             violation thereof[.]”

Syl. Pt. 5, Committee On Legal Ethics v. Karl, 192 W.Va. 23, 449 S.E.2d 277 (1994); see

also Syl. Pt. 1, West Virginia Judicial Inquiry Comm’n v. Dostert, 165 W.Va. 233, 271

                                               43
S.E.2d 427 (1980) (“The Supreme Court of Appeals will make an independent evaluation

of the record and recommendations of the Judicial [Hearing] Board in disciplinary

proceedings.”).



             The parameters of potential discipline in this proceeding are governed by

Rule 4.12 of the West Virginia Rules of Judicial Disciplinary Procedure.24 Pursuant to

Rule 4.12,

                     [t]he Judicial Hearing Board may recommend or the
             Supreme Court of Appeals may impose any one or more of
             the following sanctions for a violation of the Code of Judicial
             Conduct: (1) admonishment; (2) reprimand; (3) censure; (4)
             suspension without pay for up to one year; (5) a fine of up to
             $5,000; or (6) involuntary retirement for a judge because of
             advancing years and attendant physical or mental incapacity
             and who is eligible to receive retirement benefits under the
             judges’ retirement system or public employees retirement
             system . . . . Any period of suspension without pay shall not
             interfere with the accumulation of a judge’s retirement credit
             and the State shall continue to pay into the appropriate


      24
         We also emphasize the significance of Rule 1 of the West Virginia Rules of
Judicial Disciplinary Procedure, providing:

                    The ethical conduct of judges is of the highest
             importance to the people of the State of West Virginia and to
             the legal profession. Every judge shall observe the highest
             standards of judicial conduct. In furtherance of this goal, the
             Supreme Court of Appeals does hereby establish a Judicial
             Investigation Commission to determine whether probable
             cause exists to formally charge a judge with a violation of the
             Code of Judicial Conduct promulgated by the Supreme Court
             of Appeals to govern the ethical conduct of judges or that a
             judge because of advancing years and attendant physical and
             mental incapacity, should not continue to serve.

                                           44
              retirement fund the regular payments as if the judge were not
              under suspension without pay. . . .

                     In addition, the Judicial Hearing Board may
              recommend or the Supreme Court of Appeals may impose
              any one or more of the following sanctions for a judge’s
              violation of the Rules of Professional Conduct: (1) probation;
              (2) restitution; (3) limitation on the nature or extent of future
              practice; (4) supervised practice; (5) community service; (6)
              admonishment; (7) reprimand; (8) suspension; or (9)
              annulment.

See also In re Toler, 218 W.Va. 653, 625 S.E.2d 731 (2005).



              In the matter sub judice, the Judicial Hearing Board concluded the evidence

established three separate and distinct violations of the Code of Judicial Conduct,

specifically Rules 4.1(A)(9), 4.2(A)(1), and 4.2(A)(4).        The Board also found one

violation of the Rules of Professional Conduct, specifically Rule 8.2(a). The Hearing

Board recommended the following sanctions: (1) censure as a judicial candidate and as a

lawyer; (2) concurrent suspension from serving as a judge and from practicing law for

one year; (3) fine of $5,000 for each of the three Code of Judicial Conduct violations, for

a total of $15,000; and (4) payment of costs related to the three violations of the Code of

Judicial Conduct and one violation of the Rules of Professional Conduct.



             Judge-Elect Callaghan objects to what he characterizes as excessive and

unjustified recommended sanctions. He contends that the dissemination of the flyer

played a very minor role in his successful campaign and maintains that a suspension is

not justified, arguing that admonishments, reprimands, censures, and fines have been


                                             45
deemed more appropriate in other cases of this nature. The Office of Disciplinary

Counsel likewise disagrees with the Board’s recommended sanctions and asserts that the

severity of Judge-Elect Callaghan’s violations warrants the attorney and judicial

suspensions to be served consecutively, resulting in two years of suspension. Having

thoroughly evaluated all arguments asserted in the briefs of this matter, the

determinations of this Court are presented below.



      1. Factors to be Examined in Determinations of Discipline

             An extensive consideration of the appropriate discipline for Judge-Elect

Callaghan’s violations of both the Code of Judicial Conduct and the Rules of Professional

Conduct requires this Court to examine the factors enunciated in syllabus point three of

In re Cruickshanks, 220 W.Va. 513, 648 S.E.2d 19 (2007):

                    Always mindful of the primary consideration of
             protecting the honor, integrity, dignity, and efficiency of the
             judiciary and the justice system, this Court, in determining
             whether to suspend a judicial officer with or without pay,
             should consider various factors, including, but not limited to,
             (1) whether the charges of misconduct are directly related to
             the administration of justice or the public’s perception of the
             administration of justice, (2) whether the circumstances
             underlying the charges of misconduct are entirely personal in
             nature or whether they relate to the judicial officer’s public
             persona, (3) whether the charges of misconduct involve
             violence or a callous disregard for our system of justice, (4)
             whether the judicial officer has been criminally indicted, and
             (5) any mitigating or compounding factors which might exist.




                                           46
               Utilizing the framework for analysis outlined in Cruickshanks, this Court

first finds that Judge-Elect Callaghan’s conduct relates directly to the administration of

justice and negatively impacts the public’s perception of the administration of justice.

Second, the behavior certainly relates directly to his public persona, through his efforts to

achieve professional gain by dissemination of false materials to the voting public. Third,

his actions demonstrate profound disrespect and disregard for our system of justice; his

intentional utilization of falsehoods subverts the very essence of the integrity of the

judicial system and casts serious doubt upon his fitness for a judicial position established

upon unbiased veracity and incorruptibility. 25



               Continuing in our examination of the Cruikshanks factors, while we

recognize that Judge-Elect Callaghan has not been criminally indicted for his actions, we

must also examine other issues which might be considered as mitigating or aggravating

factors.    The Hearing Board observed the following mitigating factors: Judge-Elect

Callaghan has not been the subject of prior disciplinary complaints; Judge Johnson had

referenced his seminar attendance on his campaign’s Facebook page; Judge-Elect

Callaghan acted quickly in taking corrective measures to address Disciplinary Counsel’s


       25
          The practice of intentional dissemination of false information to the public
strikes the very essence of fundamental judicial principles. “[D]eception is antithetical to
the role of a Judge who is sworn to uphold the law and seek the truth.” Matter of
Collazo, 691 N.E.2d 1021, 1023 (N.Y. 1998) (quotation omitted); see also William P.
Marshall, False Campaign Speech and the First Amendment, 153 U. Pa. L. Rev. 285, 287
(2004) (arguing that effects of false campaign speech “can be as corrosive as the worst
campaign finance abuses”).

                                             47
concerns about the subject flyer; he expressed regret that the flyer had caused others

consternation; and he cooperated with Disciplinary Counsel in the investigation.



              Upon de novo review by this Court, we find somewhat limited mitigation in

this case. A valid mitigating factor is Judge-Elect Callaghan’s lack of a prior disciplinary

record. Likewise, his cooperation with the investigation of the charges against him is a

mitigating factor; his full and free disclosure is laudable.



              With regard to his attempts at corrective measures and his level of regret,

however, we find that although he removed the false assertions from his personal and

campaign Facebook pages and ran radio advertisements ostensibly retracting the

assertions contained in the flyer, the calculated and intentional timing of his mailings

rendered it virtually impossible to engage in meaningful mitigation. As Judge Johnson

testified, time constraints prevented him from taking meaningful action in response to the

distribution of the flyer.26 Nicholas County’s only newspaper was a weekly paper, and

the timing of the mailing prevented inclusion of any response or countermeasure in that




       26
          A somewhat similar circumstance was remarked upon in In re Hildebrandt, 675
N.E.2d 889 (Ohio 1997), noting “the record indicates that the advertisements in question
were timed to appear on radio and television two to three weeks prior to the election, thus
providing complainant little time to respond publicly to the misstatements or seek redress
prior to the election. . . .” Id. at 891.


                                              48
paper.27 Thus, we find that the removal of the assertions from social media and the radio

statements are entitled to limited weight in mitigation.28



              The Hearing Board references extensive aggravating factors, asserting that

Judge-Elect Callaghan acted with a selfish motive; some portion of the electorate may

perceive his actions as “stealing the election;” the charges relate to his standing as a

judicial officer who used false advertising to get elected and has implied that he will rule

in a manner that may impact the local coal industry; he created a false reality and

communicated it to the public through polling and campaign flyers; he timed the release

of the flyer in a manner which effectively eliminated Judge Johnson’s ability to “undo the

damage;” his remedial efforts used language that did not convey authentic regret; and he

used other campaign materials to disseminate false or misleading information.



              Upon review, this Court is compelled to conclude that the record is replete

with examples of Judge-Elect Callaghan’s extremely limited remorse.            Even in his


       27
          We note the inherent difficulty of responding to false speech in any instance,
even where time constraints are not present. False speech “interfere[s] with the truth-
seeking function of the marketplace of ideas, and [it] cause[s] damage . . . that cannot
easily be repaired by counterspeech, however persuasive or effective.” Hustler, 485 U.S.
at 52 (citing Gertz, 418 U.S. at 340, 344 n.9). It has also been observed that the “truth
rarely catches up with a lie.” Gertz, 418 U.S. at 344 n.9.
       28
         We do not find the other factor mentioned by the Board to be worthy of
appreciable consideration in mitigation of these violations. Judge Johnson’s reference to
his seminar attendance on his campaign’s Facebook page, while indeed relevant in
proving the truth of such attendance, in no manner reduces the impact of the violations at
issue.

                                             49
meager attempt at mitigation, his comments potentially qualifying as retraction

demonstrated an absence of a thorough understanding of the inappropriateness of his

actions.   In the radio ads, as referenced above, the following statement was made:

“[P]lease understand that the specific characterization of the White House visit may be

inaccurate and misleading and should not have been sent containing inappropriate

information. Candidate Callaghan apologizes for any misunderstanding or inaccuracies. .

. .” (Emphasis added). As the Supreme Court of Arizona appropriately remarked in In re

Augenstein, 871 P.2d 254 (Ariz. 1994), “[t]hose seeking mitigation relief based upon

remorse must present a showing of more than having said they are sorry.” Id. at 258

(quotation and alteration omitted).



              Judge-Elect Callaghan’s subsequent statements during his testimony

continued to reveal a dismissive and cavalier attitude toward his behavior. He stated, “If

I had to do it again, I probably would not approve the flier going out just because it’s not

enjoyable - politics is not enjoyable in a lot of different ways, but when you cause

outrage in somebody, that, I regret.”      Moreover, his written response to the initial

complaint disingenuously urges that “[s]ome members of the public may have been duly

impressed by the fact that Judge Johnson was honored by the White House for the good

works he had performed[.]” He further suggested that Judge Johnson could have “easily .

. . boycotted this meeting, based upon his disagreement with President Obama’s policies,

and he could have publicized such a boycott for political purposes.” In his testimony

before the Board, Judge-Elect Callaghan minimized his conduct, stating

                                            50
                      The Johnson campaign - I described before - they got
              their mileage out of this flier. . . . [W]hen the retraction came
              out, on Judge Johnson’s campaign Facebook page they
              formed what I called the Callaghan lynch mob, and they
              called me a liar, dishonest, unethical, despicable, dirty
              politician - just anything you can think of. So they got their
              mileage, not only out of the flier but out of my retraction in
              calling me all those names. . . . I think I would’ve beat Judge
              Johnson by more votes without that flier because of the
              negative reaction that it got and the negative comments that
              were created from it.

(emphasis added). Flippantly attempting to dismiss the voter effect of the direct-mail

flyer, he further testified “these fliers barely warrant a glance on the short trip from the

mailbox to the trash can,” allegedly quoting a local reporter.



              As a further example of aggravating factors, the Hearing Board references

the alleged falsities contained in other campaign materials disseminated by Judge-Elect

Callaghan. The Board emphasizes that after he presented these flyers during the hearing

and sought to have them introduced into evidence, they were ultimately submitted as joint

exhibits. He was not, however, charged with any ethical violation based upon those

additional materials.   Consequently, this Court does not base its determination of

appropriate discipline on the existence of those materials, either as actual violations or as

aggravating factors.29 While the Board seeks consideration of these matters as indicative



       29
         The utilization of uncharged allegations of misconduct as an aggravating factor
enhancing sanctions must be approached with caution, particularly in an arena in which
First Amendment rights to freedom to engage in campaign speech are asserted. As the
Supreme Court of Minnesota observed in In re Disciplinary Action against Tayari-
Garrett, 866 N.W.2d 513 (Minn. 2015), due process protections are implicated and
(continued . . .)
                                             51
of a pattern of ethical misconduct, this Court finds it unnecessary to consider those

uncharged alleged violations to support or enhance the discipline imposed in this case.

Our conclusions are premised exclusively upon the four charges properly levied against

Judge-Elect Callaghan and proven by clear and convincing evidence.30



       2. Precedential Analysis of Violations of Code of Judicial Conduct

              Where violations of ethical rules occur, it is incumbent upon this Court to

impose appropriate sanctions.      This Court has recognized that a determination of

discipline must be premised upon the unique facts of each individual case.               See

McCorkle, 192 W.Va. 286, 452 S.E.2d 377. Mindful of the interplay between the roles of

lawyer and judge, this Court stated as follows in Karl:

                     It is important for us to emphasize that a judge is first
              and foremost a lawyer. While acting as a lawyer, he or she is
              charged with the knowledge or the standards of conduct



              are weakened if the referee is permitted to consider uncharged
              violations of the Minnesota Rules of Professional Conduct
              under the guise of aggravating factors instead of requiring
              that allegations of additional misconduct be brought in a
              supplementary petition. However, we need not decide
              whether the referee clearly erred by finding either of these
              aggravating factors because their existence does not affect the
              discipline we impose in this case.

Id. at 520 n.4.
       30
          If the Office of Disciplinary Counsel believes it is appropriate to formally
charge Judge-Elect Callaghan for the violations allegedly committed by the dissemination
of those additional materials, that office is competent to further investigate those matters,
based upon the guidance provided by this opinion.

                                             52
              defined in the West Virginia Rules of Professional Conduct.
              While acting as a judge, he or she is charged with the
              knowledge of the standards of conduct in the West Virginia
              Code of Judicial Conduct. Any behavior that reveals the lack
              of integrity and character expected of lawyers and judges
              within these standards warrants discipline. The West Virginia
              Rules of Professional Conduct and the West Virginia Code of
              Judicial Conduct serve as a unified system of discipline
              within the legal profession to achieve a common goal and that
              is to uphold high standards of conduct to secure and enhance
              the public’s trust and confidence in the entire judicial system.

192 W.Va. at 33, 449 S.E.2d at 287.



              While this Court has not had occasion to evaluate ethical violations in a

factual scenario identical to the present case, we have encountered violations demanding

serious response. For purposes of our analysis of Judge-Elect Callaghan’s violations of

the Judicial Code of Conduct, our reasoning in prior judicial discipline cases is

instructive. In Watkins, for instance, this Court suspended a judge without pay for four

years “until his present term of office ends on December 31, 2016” for his repeated

intemperance with litigants and disrespect for authority. 233 W.Va. at 183, 757 S.E.2d at

607. This Court expressed grave concerns with the behavior of judges and the resultant

effect upon public perception of the judiciary.

              Citizens judge the law by what they see and hear in courts,
              and by the character and manners of judges and lawyers.
              “The law should provide an exemplar of correct behavior.
              When the judge presides in Court, he personifies the law, he
              represents the sovereign administering justice and his conduct
              must be worthy of the majesty and honor of that position.”
              Matter of Ross, 428 A.2d 858, 866 (Maine 1981). Hence a
              judge must be more than independent and honest; equally
              important, a judge must be perceived by the public to be

                                            53
              independent and honest. Not only must justice be done, it
              also must appear to be done.

Id. at 182, 757 S.E.2d at 606 (footnote omitted). Interestingly, in Watkins, this Court also

noted that more extensive disciplinary measures could have been imposed, based upon

the number of ethical violations committed. The Court observed:

                     The Hearing Board concluded that Judge Watkins had
              committed 24 separate violations of nine separate Canons of
              the Code of Judicial Conduct. Under the Rules of Judicial
              Disciplinary Procedure, the Hearing Board noted that for
              each violation it could recommend that this Court impose a
              maximum penalty of suspension for one year and a fine of up
              to $5,000, and that it could impose the penalties
              consecutively. See Rule 4.12(4) and (5), Rules of Judicial
              Disciplinary Procedure; Syllabus Point 5, In re Toler, 218
              W.Va. 653, 625 S.E.2d 731 (2005). Hence, the Board could
              have recommended a maximum sanction against Judge
              Watkins of a 24-year suspension without pay plus a fine of
              $120,000.

233 W.Va. at 173, 757 S.E.2d at 597.31 Under the particular facts in Watkins, however,

the Court determined that a four-year suspension was adequate discipline for the

violations.



              In Toler, this Court suspended a magistrate for four years for sexual

misconduct in a prior term, thus suspending him beyond his term in office. 218 W.Va. at



       31
         By way of hypothetical analogy, a reviewing body might consider the violations
herein charged to be premised upon each separate action, i.e., each posting and each item
mailed. Similarly, charges possibly could have been calculated based upon the number
of false assertions encompassed within the subject flyer. This Court addresses the
charges as levied against Judge-Elect Callaghan by the Board and passes no judgment
upon the efficacy or validity of alternate methods of calculation.

                                            54
662, 625 S.E.2d at 740.     We found four separate and distinct acts and suspended the

magistrate one year for each, to run consecutively. Sanctioning the magistrate for each

violation was deemed essential, based upon the following reasoning:

              Having found that Mr. Toler did, in fact, violate the Code of
              Judicial Conduct on at least four different occasions, in four
              completely separate and distinct situations, and against four
              separate individuals, it simply would make little or no sense
              to find in any other manner than to impose sanctions against
              Mr. Toler for each of the separate violations and to impose
              such sanctions consecutively. Given the nature and extent of
              the misconduct in this case, to rule otherwise would diminish
              public confidence in the judiciary, impugn the judicial
              disciplinary process, and would have a chilling effect on the
              willingness of victims of domestic violence to seek help from
              the judicial system.

Id. at 661, 625 S.E.2d at 739. “To hold a violator of the Code of Judicial Conduct who

has committed only one offense to the same exact standard and subject that offender to

the same sanctions as a violator who has committed four, five, or fifty separate acts of

misconduct would suggest unreasonable disparate treatment. . . .”         Id.   The Court

explained that it “must give proper consideration and weight to the severity of each of the

independent acts of judicial misconduct when deciding appropriate sanctions.” Id.



               In In re Wilfong, 234 W.Va. 394, 765 S.E.2d 283 (2014), this Court

imposed a two-year suspension, censure, and costs upon a judge who maintained an

extra-marital affair with a corrections program director who regularly appeared in her

court. In ruling on that issue, this Court explained:

              [T]his Court adopts the Hearing Board’s finding that the
              judge committed eleven violations of seven Canons. The

                                             55
             judge demeaned her office, and significantly impaired public
             confidence in her personal integrity and in the integrity of her
             judicial office. As a sanction, we hold that the judge must be
             censured; suspended until the end of her term in December
             2016; and required to pay the costs of investigating and
             prosecuting these proceedings.

234 W.Va. at 397, 765 S.E.2d at 286.



             As argued by Judge-Elect Callaghan and acknowledged by the Hearing

Board and Office of Disciplinary Counsel, judicial campaign ethical violations, in this

and other jurisdictions, have often resulted in minimal disciplinary measures, sometimes

consisting only of fines, reprimands, or censures. For instance, in In the Matter of

Codispoti, 190 W.Va. 369, 438 S.E.2d 549 (1993), this Court censured a magistrate for

his direct involvement in his wife’s campaign and for misleading advertisements

appearing in a local newspaper. This Court found, however, an absence of clear and

convincing evidence that the magistrate caused the advertisement to be published and

therefore found that censure was an adequate sanction. Id. at 373, 438 S.E.2d at 553; see

also Matter of Tennant, 205 W.Va. 92, 516 S.E.2d 496 (1999) (admonishing candidate

for magistrate for solicitation of campaign funds); Starcher, 202 W.Va. 55, 501 S.E.2d
772 (admonishing judge for personally soliciting campaign contributions).



             In our review of cases involving multiple facets of judicial discipline, we

find the rationales employed in those cases instructive on principles underlying

disciplinary determinations. In In re Renke, 933 So. 2d 482 (Fla. 2006), for example, a

successful judicial candidate was removed from office for “knowingly and purposefully”
                                           56
making material misrepresentations in his campaign brochures, among other violations.

Id. at 487. The Supreme Court of Florida reasoned:

              [T]o allow someone who has committed such misconduct
              during a campaign to attain office to then serve the term of
              the judgeship obtained by such means clearly sends the wrong
              message to future candidates; that is, the end justifies the
              means and, thus, all is fair so long as the candidate wins. . . .
              In our decision to remove Judge Renke, we have concluded
              that the series of blatant, knowing misrepresentations found in
              Judge Renke’s campaign literature and in his statements to
              the press amount to nothing short of fraud on the electorate in
              an effort to secure a seat on the bench. . . . [W]e hold that
              regardless of Judge Renke’s present abilities and reputation as
              a judge, one who obtains a position by fraud and other serious
              misconduct, as we have found Judge Renke did, is by
              definition unfit to hold that office. . . . [T]hose who seek to
              assume the mantle of administrators of justice cannot be seen
              to attain such a position of trust through such unjust means.

Id. at 495 (citations and internal quotations omitted);32 see also In re McMillan, 797 So.
2d 560 (Fla. 2001) (successful judicial candidate removed, in part, for unfounded attacks

on opponent and local court system).




       32
          In Renke, the Supreme Court of Florida also addressed a matter it had evaluated
ten years prior to the Renke matter. Its discussion of that prior case is illuminating on the
issue of progression of legal reasoning and sanctioning ability. In In re Alley, 699 So. 2d
1369 (Fla. 1997), allegations of violations had been asserted against a candidate for
judicial office, charging Judge Alley “with knowingly misrepresenting her qualifications
and those of her opponent in her campaign literature, including mailers and newspaper
advertisements.” Renke, 933 So. 2d at 494. The court, in a very brief Alley opinion,
imposed only a public reprimand as discipline, based upon its limitations with regard to
altering the recommendations of the Judicial Qualifications Commission. Alley, 699
So. 2d at 1370. In Renke, the court took the opportunity to explain that it had been
“constrained by the language . . . regarding our ability to modify the . . . proposed
discipline” at the time of the Alley decision. 933 So. 2d at 494. The court in Renke
(continued . . .)
                                             57
              In Tamburrino, the Ohio Supreme Court suspended an unsuccessful judicial

candidate from the practice of law for one year, with six months stayed, based upon false

television advertisements, emphasizing “[t]his case does not involve false statements to

merely make Tamburrino appear as though he had better credentials or more

endorsements” as in several other arguably comparable judicial ethics cases. 2016 WL at

*11. Rather, Tamburrino, similar to Judge-Elect Callaghan in the present situation, “used

false statements to impugn the integrity of his opponent.” Id. “Tamburrino’s misconduct

impugned the integrity of his opponent as a jurist and as a public servant.” Id. at *12; see

also In re Kinsey, 842 So. 2d 77 (Fla. 2003) (reprimanding and fining judicial candidate,

in part, for attacking opponent’s handling of cases and presenting herself as pro-police

and anti-criminal); In re Baker, 542 P.2d 701 (Kan. 1975) (censuring judicial candidate

for authorizing campaign flyer containing false assertions regarding opponent’s

retirement eligibility); In re Freeman, 995 So. 2d 1197 (La. 2008) (suspending justice of

the peace without pay for remainder of term for failing to resign judicial office before

becoming candidate for non-judicial office); In Matter of Fortinberry, 708 N.W.2d 96

(Mich. 2006) (censuring judicial candidate for falsely accusing opponent of having illicit

affair with law clerk and asserting that candidate’s wife was thereafter found dead in


observed that, in Alley, it had expressed “our frustration with the recommended discipline
in that case, regarding violations similar to the ones we face today, stating, [in Alley], ‘we
find it difficult to allow one guilty of such egregious conduct to retain the benefits of
those violations and remain in office.’” Renke, 933 So. 2d at 494 (quoting Alley, 699
So. 2d at 1370). Thus, in Renke, the court stated: “Today we make clear that those
warnings cannot be ignored by those who seek the trust of the public to place them in
judicial office.” Renke, 933 So. 2d at 495.

                                             58
home); In re Burick, 705 N.E.2d 422 (Ohio 1999) (reprimanding and fining judicial

candidate,    in   part,   for   misrepresenting   facts   about   opponent   in   campaign

communications); Hildebrandt, 675 N.E.2d at 892 (suspending judicial candidate for six

months, with suspension stayed, and placing on probation for six months subject to

candidate’s compliance with terms of order, including public apology, for falsely

accusing opponent of running for judge and for Congress).



      3. Precedential Analysis of Violations of Rules of Professional Conduct

               Our analysis of Judge-Elect Callaghan’s violation of the Rules of

Professional Conduct is also guided by our prior decisions of appropriate discipline of

attorneys for false statements. In Committee on Legal Ethics of West Virginia State Bar

v. Farber, 185 W. Va. 522, 408 S.E.2d 274 (1991), this Court suspended an attorney for

three months, with readmission conditioned upon having a supervising lawyer for a

period of two years. The attorney had misrepresented facts in a motion to disqualify a

circuit judge and had made false accusations against the judge. 185 W.Va. at 525, 408
S.E.2d at 277. Similarly, in Lawyer Disciplinary Board v. Turgeon, 210 W.Va. 181, 557
S.E.2d 235 (2000), this Court suspended a lawyer for two years, in part, for falsely

accusing a judge of manufacturing evidence and cooperating with the prosecution against

a client. In Hall, this Court suspended an attorney for three months for falsely accusing

an Administrative Law Judge of racial bias and unethical behavior. 234 W. Va. 298, 765
S.E.2d 187.



                                              59
             The discussion of such violations by other jurisdictions is also instructive.

See In re Becker, 620 N.E.2d 691 (Ind. 1993) (suspending attorney thirty days for false

claims against judge); In re Ireland, 276 P.3d 762 (Kan. 2012) (suspending lawyer two

years for accusing judge of improper sexual behavior during mediation); Kentucky Bar

Assoc. v. Waller, 929 S.W.2d 181 (Ky. 1996) (suspending lawyer six months for calling

judge lying incompetent ---hole); In re Mire, 197 So. 3d 656 (La. 2016) (suspending

lawyer one year and one day with six months deferred by two years’ probation for saying

judge was incompetent); In re McCool, 172 So. 3d 1058 (La. 2015) (disbarring lawyer for

orchestrating media campaign based on false or misleading information in effort to

intimidate judge); Disciplinary Action Against Graham, 453 N.W.2d 313 (Minn. 1990)

(suspending lawyer sixty days for accusing judge, magistrate, and attorneys of

conspiracy); Mississippi Bar v. Lumumba, 912 So. 2d 871 (Miss. 2005) (suspending

lawyer six months for saying judge had temperament of barbarian); Disciplinary Counsel

v. Shimko, 983 N.E.2d 1300 (Ohio 2012) (imposing one year stayed suspension on

lawyer who repeatedly questioned judge’s impartiality); Moseley v. Virginia State Bar,

694 S.E.2d 586 (Va. 2010) (suspending lawyer six months, in part, for making false

comments about judge).



      4. Sanctions for Judge-Elect Callaghan’s Violations

             In this Court’s analysis of the present matter and our determination of

appropriate sanction, we recognize the limited precisely comparable precedent. Based

upon our review of numerous infractions involving assertions of false statements by

                                           60
judges and attorneys, however, we find it imperative to consider that Judge-Elect

Callaghan did not simply misrepresent himself or issues such as his own qualifications or

endorsements, his professional competence, or his campaign’s monetary contributions.

Rather, he directly and methodically targeted an opponent with fabricated material and

disseminated it to the electorate.    The perceived vulnerabilities in the opponent’s

campaign were exploited, based upon polls and research conducted on behalf of Judge-

Elect Callaghan and with his approval. As Mr. Heflin explained the strategy, the attempt

was “to create a piece of - - something humorous and something that would help create

the theatre of the mind we were looking for.”



             Subsequent to thorough evaluation of this matter, this Court finds clear and

convincing evidence of the violations set forth by the Board and adopts its

recommendations, with modification.       For his violation of Rule 4.1(A)(9), Rule

4.2(A)(1), and Rule 4.2(A)(4) of the Code of Judicial Conduct, we find that Judge-Elect

Callaghan should be suspended for two years, without pay, from his position as Judge of

the 28th Judicial Circuit.33 For his violation of Rule 8.2(a) of the Rules of Professional

Conduct, we find that Judge-Elect Callaghan should be reprimanded.




      33
          The finding of three separate and distinct violations of the Code of Judicial
Conduct could warrant a three-year suspension under Rule 4.12 of the West Virginia
Rules of Judicial Disciplinary Procedure. Based upon our assessment of the various
elements of Judge-Elect Callaghan’s conduct, as well as aggravating and mitigating
factors, we find a two-year suspension is adequate and warranted by the severity of the
conduct. We also note that article VIII, section 7 of the West Virginia Constitution
(continued . . .)
                                           61
              The imposition of this discipline, both suspension as a judge and reprimand

as an attorney, is warranted by the severity of Judge-Elect Callaghan’s conduct. The

Court acknowledges the obligation to “respect and observe the people’s categorical right

to choose their own judges, and to avoid interfering with that right except for manifest

violations of the Code of Judicial Conduct.” Turco, 970 P.2d at 740. However, we find

manifest violations have been committed in this case.34 We have also observed “it is

sometimes appropriate to discipline a judge both as a judge and as a lawyer for the same

misconduct.” Matter of Troisi, 202 W. Va. 390, 397, 504 S.E.2d 625, 632 (1998). This

precept is artfully explained in In re Mattera, 168 A.2d 38 (N.J. 1961): “A single act of

misconduct may offend the public interest in a number of areas and call for an

appropriate remedy as to each hurt. . . . The remedies are not cumulative to vindicate a

single interest; rather each is designed to deal with a separate need.” Id. at 42. As this



prohibits a circuit court judge from practicing law during his term. See also McDowell v.
Burnett, 75 S.E. 873, 878 (S.C. 1912) (suspension is “the mere temporary withdrawal of
the power to exercise the duties of an office.”).
       34
          The significance of the elevated public position of a judge cannot be overstated.
“Because their misconduct is undeniably more harmful to the public’s perception of both
the legal profession and the judiciary as a whole, judges must maintain standards of
personal and professional care beyond that of regular attorneys.” In re Coffey’s Case,
949 A.2d 102, 129 (N.H. 2008). “Without judges who follow the law themselves, the
authority of the rule of law is compromised.” Id. at 132 (Galway, J., dissenting). In
disagreeing with the majority’s decision to impose a three-year suspension for Coffey’s
fraudulent conveyances and arguing for imposition of an indefinite suspension, the
dissent posits: “Simply put, when one whose job it is to enforce the law, instead interferes
with and disregards the law to her own benefit, the public rightfully questions whether
the judicial system itself is worthy of respect.” Id. at 130 (Galway, J., dissenting).


                                            62
Court has stated: “In cases of judicial misconduct, more than a single interest is

implicated.” Troisi, 202 W. Va. at 397, 504 S.E.2d at 632.35



              Judge-Elect Callaghan’s conduct violated fundamental and solemn

principles regarding the integrity of the judiciary. 36 His egregious behavior warrants

substantial discipline.37 While this Court remains mindful that sanctions are not for the

purpose of punishment, this Court must impose discipline in appropriate measure to

“instruct the public and all judges, ourselves included, of the importance of the function

performed by judges in a free society.” Karl, 192 W.Va. at 34, 449 S.E.2d at 288

(internal quotations omitted). Moreover, “[a]ny sanction must be designed to announce

publicly our recognition that there has been misconduct; it must be sufficient to deter the

individual being sanctioned from again engaging in such conduct and to prevent others

from engaging in similar misconduct in the future.” Id. (internal quotations omitted).

We acknowledge Judge-Elect Callaghan’s contention that significant sanctions would

have “a devastatingly chilling effect on lawyers pondering the idea of running for a

judicial office.” In that vein, we sincerely expect that these sanctions will indeed have a

       35
        See also Frank D. Wagner, Annotation, Misconduct In Capacity As Judge As
Basis For Disciplinary Action Against Attorney, 57 A.L.R. 3d 1150 (1974).
       36
         “[H]onesty is the base line and mandatory requirement to serve in the legal
profession.” Iowa Supreme Ct. Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 465
(Iowa 2014) (internal citations omitted).
       37
         If Judge-Elect Callaghan had not been elected to the judicial seat, our
consideration of the discipline to be imposed under the Rules of Professional Conduct
may have differed.

                                            63
devastatingly chilling effect on lawyers pondering the idea of disseminating falsifications

for the purpose of attaining an honored position of public trust.



                                   IV. CONCLUSION

              This Court imposes the following discipline upon Judge-Elect Callaghan:

              1.     Judge-Elect Callaghan is reprimanded for violation of Rule 8.2(a) of

the Rules of Professional Conduct.

              2.     Judge-Elect Callaghan is forthwith suspended for two years, without

pay, from his office as judge of the 28th Judicial Circuit, for his violations of Rules

4.1(A)(9), 4.2(A)(1), and 4.2(A)(4) of the Code of Judicial Conduct.

              3.     Judge-Elect Callaghan is ordered to pay a $5,000 fine per violation

of the Code of Judicial Conduct, for a total of $15,000 fine.

              4.     Judge-Elect Callaghan is ordered to pay all costs associated with the

investigation, prosecution, and appeal of the violations proven in these proceedings.



              The Clerk of this Court is ordered to issue the mandate forthwith.



                                      Suspension without pay and other sanctions ordered.

                                                                          It is so Ordered.




                                             64